 



Exhibit 10.3



--------------------------------------------------------------------------------

AMENDED AND RESTATED
LEASE AGREEMENT

Dated as of June 30, 2003

between

WACHOVIA DEVELOPMENT CORPORATION,
as Lessor,

and

HUMAN GENOME SCIENCES, INC.,
as Lessee



--------------------------------------------------------------------------------

This Amended and Restated Lease Agreement is subject to a security interest in
favor of Wachovia Bank, National Association, as the agent for the Primary
Financing Parties and, respecting the Security Documents, as the agent for the
Secured Parties (the “Agent”) under an Amended and Restated Security Agreement
dated as of June 30, 2003, between Wachovia Development Corporation, as the
Borrower and the Agent, as amended, modified, extended, supplemented and/or
restated from time to time in accordance with the applicable provisions thereof.
This Amended and Restated Lease Agreement has been executed in several
counterparts. To the extent, if any, that this Amended and Restated Lease
Agreement constitutes chattel paper (as such term is defined in the Uniform
Commercial Code as in effect in any applicable jurisdiction), no security
interest in this Amended and Restated Lease Agreement may be created through the
transfer or possession of any counterpart other than the original counterpart
containing the receipt therefor executed by the Agent on the signature page
hereof.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  ARTICLE I  
 
    2     1.1    
Definitions
    2     1.2    
Interpretation
    2   ARTICLE II  
 
    2     2.1    
Property
    2     2.2    
Lease Term
    2     2.3    
Title
    3     2.4    
Lease Supplement
    3     2.5    
Lessor Bankruptcy
    3   ARTICLE III  
 
    4     3.1    
Rent
    4     3.2    
Payment of Basic Rent
    4     3.3    
Supplemental Rent
    4     3.4    
Performance on a Non-Business Day
    5     3.5    
Rent Payment Provisions
    5     3.6    
Payment to Agent
    5     3.7    
Ground Lease and Appurtenant Rights
    5   ARTICLE IV  
 
    5     4.1    
Taxes; Utility Charges
    5   ARTICLE V  
 
    6     5.1    
Quiet Enjoyment
    6   ARTICLE VI  
 
    6     6.1    
Net Lease
    6     6.2    
No Termination or Abatement
    7   ARTICLE VII  
 
    7     7.1    
Ownership of the Property
    7   ARTICLE VIII  
 
    9     8.1    
Condition of the Property
    9     8.2    
Possession and Use of the Property
    9     8.3    
Integrated Property
    10   ARTICLE IX  
 
    11     9.1    
Compliance With Legal Requirements, Insurance Requirements and Manufacturer’s
Specifications and Standards
    11   ARTICLE X  
 
    11     10.1    
Maintenance and Repair; Return
    11     10.2    
Environmental Inspection
    12   ARTICLE XI  
 
    13     11.1    
Modifications
    13   ARTICLE XII  
 
    14     12.1    
Warranty of Title
    14  

i



--------------------------------------------------------------------------------



 

                  ARTICLE XIII  
 
    15     13.1    
Permitted Contests Other Than in Respect of Indemnities
    15     13.2    
Impositions, Utility Charges, Other Matters
    15   ARTICLE XIV  
 
    15     14.1    
Public Liability and Workers’ Compensation Insurance
    15     14.2    
Permanent Hazard and Other Insurance
    16     14.3    
Coverage
    16     14.4    
Policies
    17   ARTICLE XV  
 
    18     15.1    
Casualty and Condemnation
    18     15.2    
Environmental Matters
    20     15.3    
Notice of Environmental Matters
    21   ARTICLE XVI  
 
    21     16.1    
Termination Upon Certain Events
    21     16.2    
Procedures
    21   ARTICLE XVII  
 
    22     17.1    
Lease Events of Default
    22     17.2    
Surrender of Possession
    25     17.3    
Reletting
    25     17.4    
Damages
    25     17.5    
Power of Sale
    26     17.6    
Final Liquidated Damages
    26     17.7    
Environmental Costs
    27     17.8    
Waiver of Certain Rights
    27     17.9    
Assignment of Rights Under Contracts
    28     17.10    
Remedies Cumulative
    28     17.11    
Lessee’s Right to Cure by Purchase of the Property
    28     17.12    
Limitation Regarding Certain Lease Events of Default
    28   ARTICLE XVIII  
 
    29     18.1    
Lessor’s Right to Cure Lessee’s Lease Defaults
    29   ARTICLE XIX  
 
    29     19.1    
Provisions Relating to Lessee’s Exercise of its Purchase Option
    29     19.2    
No Purchase or Termination With Respect to Less than All of the Property
    30   ARTICLE XX  
 
    30     20.1    
Purchase Option or Sale Option-General Provisions
    30     20.2    
Lessee Purchase Option
    30     20.3    
Third Party Sale Option
    31   ARTICLE XXI  
 
    32   ARTICLE XXII  
 
    32     22.1    
Sale Procedure
    32     22.2    
Application of Proceeds of Sale
    34     22.3    
Indemnity for Excessive Wear
    34     22.4    
Appraisal Procedure
    35  

ii



--------------------------------------------------------------------------------



 

                    22.5    
Certain Obligations Continue
    35     22.6    
Post Expiration Sales
    35   ARTICLE XXIII  
 
    36     23.1    
Holding Over
    36   ARTICLE XXIV  
 
    37     24.1    
Risk of Loss
    37   ARTICLE XXV  
 
    37     25.1    
Assignment
    37     25.2    
Subleases
    37   ARTICLE XXVI  
 
    38     26.1    
No Waiver
    38   ARTICLE XXVII  
 
    38     27.1    
Acceptance of Surrender
    38     27.2    
No Merger of Title
    38   ARTICLE XXVIII  
 
    39   ARTICLE XXIX  
 
    39     29.1    
Notices
    39   ARTICLE XXX  
 
    39     30.1    
Miscellaneous
    39     30.2    
Amendments and Modifications
    39     30.3    
Successors and Assigns
    39     30.4    
Headings and Table of Contents
    39     30.5    
Counterparts
    40     30.6    
GOVERNING LAW
    40     30.7    
Calculation of Rent
    40     30.8    
Memoranda of Lease and Lease Supplement
    40     30.9    
Allocations between the Lenders and Lessor
    40     30.10    
Limitations on Recourse
    40     30.11    
WAIVERS OF JURY TRIAL
    41     30.12    
Exercise of Lessor Rights
    41     30.13    
SUBMISSION TO JURISDICTION; VENUE
    41     30.14    
USURY SAVINGS PROVISION
    41     30.15    
Restriction On Collateralization
    42     30.16    
Amendment and Restatement
    42  

EXHIBITS

          EXHIBIT A   -   Lease Supplement No. EXHIBIT B   -   Memorandum of
Lease and Lease Supplement No.

iii



--------------------------------------------------------------------------------



 



LEASE AGREEMENT

     THIS AMENDED AND RESTATED LEASE AGREEMENT dated as of June 30, 2003 (as
amended, modified, extended, supplemented and/or restated from time to time,
this “Lease”) is between WACHOVIA DEVELOPMENT CORPORATION, a North Carolina
corporation, as lessor (the “Lessor”), and HUMAN GENOME SCIENCES, INC., a
Delaware corporation, as lessee (the “Lessee”). All terms which are defined in
this Agreement are subject to rules of usage and the definitions of such terms
set forth in Appendix A to the Participation Agreement.

W I T N E S S E T H:

     A.     WHEREAS, Lessee, Traville LLC, the Trust, Wells Fargo Bank
Northwest, National Association, BancBoston Leasing Investments Inc., Wachovia
Bank, National Association (as successor in interest to First Union National
Bank), EagleFunding Capital Corporation, Fleet Securities, Inc., and Fleet
National Bank were parties to that certain Participation Agreement dated as of
November 7, 2001 (as amended, modified, extended, supplemented and/or restated
from time to time, the “Original Participation Agreement”);

     B.     WHEREAS, pursuant to the Master Transfer Agreement, among other
things, the Lessor has obtained the right, title and interest of the Trust in
the Property and under the Original Participation Agreement and the associated
transaction documents with regard to the Property (including without limitation
a ground leasehold interest in real estate comprising a part of the Property
pursuant to the Ground Lease and titled ownership in the Equipment and
Improvements comprising a part of the Property);

     C.     WHEREAS, such assignment as referenced in recital B included an
assignment of the Trust’s interest as Lessor under the Lease Agreement dated as
of November 7, 2001 (as amended, modified, extended, supplemented and/or
restated, the “Original Lease”) between the Trust and the Lessee;

     D.     WHEREAS, subject to the terms and conditions of the Operative
Agreements, Lessor will fund the acquisition, installation, testing, use,
development, construction, operation, maintenance, repair, refurbishment and
restoration of the Property by the Construction Agent;

     E.     WHEREAS, Lessor and Lessee wish to amend and restate the Original
Lease, as it relates to the Property, pursuant to the terms of this Lease;

     F.     WHEREAS, the Basic Term shall commence with respect to the Property
upon the Commencement Date; and

     G.     WHEREAS, this is a transaction between unrelated parties wherein
Lessor desires to lease to Lessee, and Lessee desires to lease from Lessor, the
Property.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

     1.1 Definitions.

     For purposes of this Lease, capitalized terms used in this Lease and not
otherwise defined herein shall have the meanings assigned to them in Appendix A
to that certain Amended and Restated Participation Agreement dated as of June
30, 2003 (as amended, modified, extended, supplemented and/or restated from time
to time in accordance with the applicable provisions thereof, the “Participation
Agreement”) among Lessee, Lessor, the Conduit, the various financial
institutions which are parties thereto from time to time as additional Lenders,
Wachovia Securities, LLC, as the Deal Agent, Wachovia Bank, National
Association, as agent for the Primary Financing Parties and, respecting the
Security Documents, as the agent for the Secured Parties. Unless otherwise
indicated, references in this Lease to articles, sections, paragraphs, clauses,
appendices, schedules and exhibits are to the same contained in this Lease. All
terms which are defined in this Agreement are subject to the rules of usage of
such terms set forth in Appendix A to the Participation Agreement.

     1.2 Interpretation.

     The rules of usage set forth in Appendix A to the Participation Agreement
shall apply to this Lease.

ARTICLE II

     2.1 Property.

     Subject to the terms and conditions hereinafter set forth and contained in
the Lease Supplement relating to the Property, Lessor hereby leases to Lessee
and Lessee hereby leases from Lessor, the Property.

     2.2 Lease Term.

     The basic term of this Lease with respect to the Property (the “Basic
Term”) shall begin upon the Commencement Date and shall end six years and eleven
months after the Closing Date (the “Basic Term Expiration Date”), unless the
Basic Term is renewed or earlier terminated. The obligations of the parties
under this Lease shall not commence until the Commencement Date.

     To the extent no Lease Default or Lease Event of Default has occurred and
is continuing as of the Basic Term Expiration Date or the last day of the
immediately preceding Renewal Term, as applicable, Lessee may, not less than
three hundred sixty (360) days and no more than

2



--------------------------------------------------------------------------------



 



seven hundred twenty (720) days prior to the Basic Term Expiration Date or the
last day of the first or second (but not the third) Renewal Term, if any, by
irrevocable notice to Lessor, the Lenders and the Agent make written request to
extend the Expiration Date for an additional period in each such Renewal Term of
five (5) years. Lessor, each Lender and the Agent shall each make a
determination, in the absolute and sole discretion of each such party, within
ninety (90) days of receiving a request from Lessee to renew the term of this
Lease as to whether or not such party will agree to renew the term of this Lease
as requested; provided, however, that failure by any such party to make a timely
response to Lessee’s request to renew the term of this Lease shall be deemed to
constitute a refusal by such party to renew the term of this Lease. In response
to a request to renew the term of this Lease, if (a) Lessor, each Lender and the
Agent shall each agree to the requested renewal of the term of this Lease by
delivering written confirmation of such acceptance of renewal of the term of
this Lease to the Agent, Lessee and Lessor, then the Lease shall be renewed and
shall expire on the date which is six years and eleven months after the then
current Expiration Date or (b) Lessor, any Lender or the Agent shall refuse (or
deem to have refused) to agree to the requested extension, then the Term shall
not be extended and shall expire on the then current Expiration Date and unless
the Lessee properly makes an election pursuant to Section 20.1, the Lessee shall
be deemed to have elected the Purchase Option which shall be exercised on the
then current Expiration Date. Each Renewal Term, if any, shall commence on the
day immediately following the Basic Term Expiration Date or the last day of the
first or second Renewal Term, as applicable.

     2.3 Title.

     The Property is leased to Lessee without any representation or warranty,
express or implied, by Lessor and subject to the rights of parties in possession
(if any), the state of title (including without limitation the Permitted Liens)
existing as of the Commencement Date, and all applicable Legal Requirements.
Lessee shall in no event have any recourse against Lessor for any defect in
Lessor’s title to the Property or any interest of Lessee therein other than for
Lessor Liens.

     2.4 Lease Supplement.

     On the Closing Date, Lessee and Lessor shall each execute and deliver a
Lease Supplement for the Property; provided, the Term shall not commence until
the Commencement Date.

     2.5 Lessor Bankruptcy.

     The parties hereto agree that if Lessee elects to remain in possession of
the Property after the rejection of this Lease by Lessor under Section 365(h) of
the Bankruptcy Code all of the terms and provisions of this Lease shall be
effective during such period of possession by Lessee, including Lessee’s
Purchase Option, even if Lessor becomes subject to a case or proceeding under
the Bankruptcy Code prior to the exercise by Lessee of such purchase rights.

3



--------------------------------------------------------------------------------



 



ARTICLE III

     3.1 Rent.



       (a) Lessee shall pay Basic Rent in arrears on each Payment Date occurring
on or after the Commencement Date.



       (b) Basic Rent shall be due and payable in lawful money of the United
States and shall be paid by wire transfer of immediately available funds on or
before the due date therefor to such account at such bank as Lessor shall from
time to time direct.



       (c) Lessee’s inability or failure to take possession of all or any
portion of the Property when delivered by Lessor, whether or not attributable to
any act or omission of Lessor, the Construction Agent, Lessee or any other
Person or for any other reason whatsoever, shall not delay or otherwise affect
Lessee’s obligation to pay Rent for the Property in accordance with the terms of
this Lease.



       (d) Lessee shall make all payments of Rent payable to Lessor by wire
transfer, such that each such payment is received prior to 11:00 a.m. New York,
New York time, on the applicable date for payment of such amount.

     3.2 Payment of Basic Rent.

     Basic Rent shall be paid absolutely net to Lessor or its designee, so that
this Lease shall yield to Lessor the full amount thereof, without setoff,
deduction or reduction.

     3.3 Supplemental Rent.

     Lessee shall pay to the Person entitled thereto any and all Supplemental
Rent when and as the same shall become due and payable. All such payments of
Supplemental Rent shall be in the full amount thereof, without setoff, deduction
or reduction. Lessee shall pay to the appropriate Person, as Supplemental Rent
due and owing to such Person, among other things, upon ten (10) Business Days’
prior written notice, any and all payment obligations (except for amounts
payable as Basic Rent, payments made in connection with the satisfaction or
removal of Lessor Liens, certain Transaction Expenses funded by Advances
pursuant to the Operative Agreements, principal, Interest and Lessor Yield due
and owing with respect to the Loans or the Lessor Advances, and amounts
expressly excluded from indemnification pursuant to Section 11 of the
Participation Agreement). The expiration or other termination of Lessee’s
obligations to pay Basic Rent hereunder shall not limit or modify the
obligations of Lessee with respect to Supplemental Rent. Unless expressly
provided otherwise in this Lease, in the event of any failure on the part of
Lessee to pay and discharge any Supplemental Rent as and when due, Lessee shall
also promptly pay and discharge any fine, penalty, interest or cost which may be
assessed or added for nonpayment or late payment of such Supplemental Rent, all
of which shall also constitute Supplemental Rent. As a clarification and not in
limitation of the foregoing, any and all payment obligations owing from time to
time to any Hedge Provider pursuant to one or more Hedging Agreements (including
without limitation any and all obligations to pay

4



--------------------------------------------------------------------------------



 



termination payments thereunder) are hereby expressly agreed to be Supplemental
Rent Obligations payable by Lessee.

     3.4 Performance on a Non-Business Day.

     If any Basic Rent is required hereunder on a day that is not a Business
Day, then such Basic Rent shall be due on the corresponding Payment Date. If any
Supplemental Rent is required hereunder on a day that is not a Business Day,
then such Supplemental Rent shall be due on the next succeeding Business Day.

     3.5 Rent Payment Provisions.

     Lessee shall make payment of all Basic Rent and Supplemental Rent when due
regardless of whether any of the Operative Agreements pursuant to which same is
calculated and is owing shall have been rejected, avoided or disavowed in any
bankruptcy or insolvency proceeding involving any of the parties to any of the
Operative Agreements. Such Operative Agreements, including without limitation
provisions relating to the payment of Supplemental Rent with the proceeds of
Advances pursuant to Section 8.3(d) of the Participation Agreement, and their
related definitions are incorporated herein by reference and shall survive any
termination, amendment or rejection of any such Operative Agreements.

     3.6 Payment to Agent.

     The Lessor hereby instructs the Lessee, and the Lessee hereby acknowledges
and agrees, that until such time as the Loans and the Lessor Advances are paid
in full and the Liens evidenced by the Security Documents (including the
Security Agreement and the Mortgage Instrument) have been released (i) any and
all Rent (excluding Excepted Payments) and any and all other amounts of any kind
or type under this Lease due and owing or payable to any Person shall instead be
paid directly to the Agent (excluding Excepted Payments) or as the Agent may
direct from time to time for allocation and distribution in accordance with the
procedures set forth in Section 8.7 of the Participation Agreement.

     3.7 Ground Lease and Appurtenant Rights.

     Lessee shall make (or cause to be made) all payments required to be made by
Lessor and perform (or cause to be performed) all obligations of Lessor (whether
such payment or other obligations are now existing or hereinafter arising)
pursuant to the Ground Lease or with respect to any of the Appurtenant Rights.

ARTICLE IV

     4.1 Taxes; Utility Charges.

     Subject to the terms of Article XIII relating to permitted contests, Lessee
shall pay or cause to be paid all Impositions with respect to the Property
and/or the use, occupancy,

5



--------------------------------------------------------------------------------



 



operation, repair, access, maintenance or operation thereof and all charges for
electricity, power, gas, oil, water, telephone, sanitary sewer service and all
other rents, utilities and operating expenses of any kind or type used in or on
the Property during the Term. Upon Lessor’s reasonable written request, Lessee
shall provide Lessor from time to time with evidence of all such payments
referenced in the foregoing sentence. Lessee shall be entitled to receive any
credit or refund with respect to any Imposition or utility charge paid by
Lessee. Unless a Lease Event of Default shall have occurred and be continuing,
the amount of any credit or refund received by Lessor on account of any
Imposition or utility charge paid by Lessee, net of the costs and expenses
incurred by Lessor in obtaining such credit or refund, shall be promptly paid
over to Lessee. All charges for Impositions or utilities imposed with respect to
the Property for a period during which this Lease expires or terminates shall be
adjusted and prorated on a daily basis between Lessor and Lessee, and each party
shall pay or reimburse the other for such party’s pro rata share thereof.

ARTICLE V

     5.1 Quiet Enjoyment.

     Subject to the rights of Lessor contained in Sections 17.2 – 17.11 and 20.3
and the other terms of this Lease and the other Operative Agreements and so long
as no Lease Event of Default shall have occurred and be continuing, Lessee shall
have the right to name the Property for purpose of commercial usage and shall
peaceably and quietly have, hold and enjoy the Property for the Term, free of
any claim or other action by Lessor or anyone rightfully claiming by, through or
under Lessor (other than Lessee) with respect to any matters arising from and
after the Commencement Date.

ARTICLE VI

     6.1 Net Lease.

     This Lease shall constitute a net lease, and the obligations of Lessee
hereunder are absolute and unconditional. Lessee shall pay all operating
expenses arising out of the use, operation and/or occupancy of the Property. Any
present or future law to the contrary notwithstanding, this Lease shall not
terminate, nor shall Lessee be entitled to any abatement, suspension, deferment,
reduction, setoff, counterclaim, or defense with respect to the Rent, nor shall
the obligations of Lessee hereunder be affected (except as expressly herein
permitted and by performance of the obligations in connection therewith) for any
reason whatsoever, including without limitation by reason of: (a) any damage to
or destruction of the Property or any part thereof; (b) any taking of the
Property or any part thereof or interest therein by Condemnation or otherwise;
(c) any prohibition, limitation, restriction or prevention of Lessee’s use,
occupancy or enjoyment of the Property or any part thereof, or any interference
with such use, occupancy or enjoyment by any Person or for any other reason;
(d) any title defect, Lien or any matter affecting title to the Property;
(e) any eviction by paramount title or otherwise; (f) any default by Lessor
hereunder; (g) any action for bankruptcy, insolvency, reorganization,
liquidation,

6



--------------------------------------------------------------------------------



 



receivership, dissolution or other proceeding relating to or affecting the
Agent, any Primary Financing Party, Lessee or any Governmental Authority; (h)
the impossibility or illegality of performance by Lessor, Lessee or both; (i)
any action of any Governmental Authority or any other Person; (j) Lessee’s
acquisition of ownership of all or part of the Property; (k) breach of any
warranty or representation with respect to the Property or any Operative
Agreement; (l) any defect in the condition, quality or fitness for use of the
Property or any part thereof; or (m) any other cause or circumstance whether
similar or dissimilar to the foregoing and whether or not Lessee shall have
notice or knowledge of any of the foregoing. The parties intend that the
obligations of Lessee hereunder shall be covenants, agreements and obligations
that are separate and independent from any obligations of Lessor hereunder and
shall continue unaffected unless such covenants, agreements and obligations
shall have been modified or terminated in accordance with an express provision
of this Lease. Lessor and Lessee acknowledge and agree that the provisions of
this Section 6.1 have been specifically reviewed and subject to negotiation.

     6.2 No Termination or Abatement.

     Lessee shall remain obligated under this Lease in accordance with its terms
and shall not take any action to terminate, rescind or avoid this Lease,
notwithstanding any action for bankruptcy, insolvency, reorganization,
liquidation, dissolution, or other proceeding affecting any Person or any
Governmental Authority, or any action with respect to this Lease or any
Operative Agreement which may be taken by any trustee, receiver or liquidator of
any Person or any Governmental Authority or by any court with respect to any
Person, or any Governmental Authority. Lessee hereby waives all right (a) to
terminate or surrender this Lease (except as permitted under the terms of the
Operative Agreements) or (b) to avail itself of any abatement, suspension,
deferment, reduction, setoff, counterclaim or defense (other than payment in
full) with respect to any Rent. Lessee shall remain obligated under this Lease
in accordance with its terms and Lessee hereby waives any and all rights now or
hereafter conferred by statute or otherwise to modify or to avoid strict
compliance with its obligations under this Lease. Notwithstanding any such
statute or otherwise, Lessee shall be bound by all of the terms and conditions
contained in this Lease.

ARTICLE VII

     7.1 Ownership of the Property.



       (a) Lessor and Lessee intend that (i) for financial accounting purposes
with respect to Lessee (A) this Lease will be treated as an “operating lease”
pursuant to Statement of Financial Accounting Standards No. 13, as amended,
(B) Lessor will be the owner and lessor of the Property and (C) Lessee will be
the lessee of the Property, but (ii) for federal and all state and local income
tax purposes, and for all bankruptcy purposes (including the substantive law
upon which bankruptcy proceedings are based), (A) this Lease will be treated as
a financing arrangement and (B) Lessee will be treated as the owner of the
Property and will be entitled to all tax benefits ordinarily available to owners
of property similar to the Property for such tax purposes. Notwithstanding the
foregoing, neither party hereto has made, or shall be deemed to have made, any

7



--------------------------------------------------------------------------------



 





  representation or warranty as to the availability of any of the foregoing
treatments under applicable accounting rules, tax, bankruptcy or under any other
set of rules. Lessee shall claim the cost recovery deductions associated with
the Property, and Lessor shall not, unless prohibited by Law, take on its tax
return a position inconsistent with Lessee’s claim of such deductions. It is the
further intent of Lessor and Lessee that this Lease and the transaction
evidenced by the Operative Agreements conform with and satisfy the requirements
of, to the extent applicable, FASB Interpretation No. 46, Emerging Issues Task
Force, 1997\Issue 97-1 and Emerging Issues Task Force, 1997\Issue 97-10.



       (b) In order to secure the obligations of Lessee now existing or
hereafter arising under any and all Operative Agreements, Lessee hereby conveys,
grants, assigns, transfers, hypothecates, mortgages and sets over to Lessor, for
the benefit of the Secured Parties, a first priority security interest in and
lien on all right, title and interest of Lessee (now owned or hereafter
acquired) in and to the Property, Casualty and Condemnation proceeds, proceeds
from any insurance required by the Insurance Requirements and the proceeds of
each of the foregoing to the extent such is personal property and irrevocably
grants and conveys a lien, deed of trust or mortgage, as applicable, on all
right, title and interest of Lessee (now owned or hereafter acquired) in and to
the Property to the extent such is real property. Lessor and Lessee further
intend and agree that, for the purpose of securing the obligations of Lessee now
existing or hereafter arising under the Operative Agreements, this Lease as
supplemented by the Lease Supplement, shall be a security agreement and
financing statement within the meaning of Article 9 of the Uniform Commercial
Code respecting the Lessee’s interest in the Property and all proceeds
(including without limitation Casualty and Condemnation proceeds, proceeds from
any insurance required by the Insurance Requirements and the proceeds of each of
the foregoing) to the extent such is personal property and an irrevocable grant
and conveyance of a lien, deed of trust or mortgage, as applicable, on the
Lessee’s interest in the Property and all proceeds (including without limitation
Casualty and Condemnation proceeds, proceeds from any insurance required by the
Insurance Requirements and the proceeds of each of the foregoing) to the extent
such is real property and constitutes a grant by Lessee to Lessor of a security
interest, lien, deed of trust or mortgage, as applicable, in all of Lessee’s
right, title and interest in and to the Property and all proceeds (including
without limitation Casualty and Condemnation proceeds, proceeds from any
insurance required by the Insurance Requirements and the proceeds of each of the
foregoing) of the conversion, voluntary or involuntary, of the foregoing into
cash, investments, securities or other property, whether in the form of cash,
investments, securities or other property, and an assignment of all rents,
profits and income produced by the Property. Lessee and Lessor further intend
and agree that notifications to Persons holding such proceeds, and
acknowledgments, receipts or confirmations from financial intermediaries,
bankers or agents (as applicable) of Lessee, when given, shall be deemed to have
been given for the purpose of perfecting the foregoing lien, security interest,
mortgage lien or deed of trust, as applicable, under applicable law. Lessee
shall promptly take such actions as necessary (including without limitation the
filing of Primary Financing Party Financing Statements and memoranda (or short
forms) of this Lease and the Lease Supplement) to ensure that the lien, security
interest, mortgage lien or deed of trust, as applicable, in the Property and the
other items referenced above will be deemed

8



--------------------------------------------------------------------------------



 





  to be a perfected lien, security interest, mortgage lien or deed of trust, as
applicable, of first priority (subject only to Permitted Liens and Lessor
Liens), under applicable law and will be maintained as such throughout the Term.

ARTICLE VIII

     8.1 Condition of the Property.

     LESSEE ACKNOWLEDGES AND AGREES THAT IT IS LEASING THE PROPERTY “AS-IS
WHERE-IS” WITHOUT REPRESENTATION, WARRANTY OR COVENANT (EXPRESS OR IMPLIED) BY
LESSOR (EXCEPT THAT LESSOR SHALL KEEP THE PROPERTY FREE AND CLEAR OF LESSOR
LIENS) AND IN EACH CASE SUBJECT TO (A) THE STATE OF TITLE EXISTING AS OF THE
COMMENCEMENT DATE, (B) THE RIGHTS OF ANY PARTIES IN POSSESSION THEREOF (IF ANY),
(C) ANY STATE OF FACTS REGARDING ITS PHYSICAL CONDITION OR WHICH AN ACCURATE
SURVEY MIGHT SHOW, (D) ALL APPLICABLE LEGAL REQUIREMENTS AND (E) VIOLATIONS OF
LEGAL REQUIREMENTS WHICH MAY EXIST ON THE DATE HEREOF AND/OR THE DATE OF THE
APPLICABLE LEASE SUPPLEMENT. NEITHER LESSOR NOR THE AGENT NOR ANY PRIMARY
FINANCING PARTY HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATION,
WARRANTY OR COVENANT (EXPRESS OR IMPLIED) (EXCEPT THAT LESSOR SHALL KEEP THE
PROPERTY FREE AND CLEAR OF LESSOR LIENS) OR SHALL BE DEEMED TO HAVE ANY
LIABILITY WHATSOEVER AS TO THE TITLE, VALUE, HABITABILITY, USE, CONDITION,
DESIGN, OPERATION, MERCHANTABILITY OR FITNESS FOR USE OF THE PROPERTY (OR ANY
PART THEREOF), OR ANY OTHER REPRESENTATION, WARRANTY OR COVENANT WHATSOEVER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY (OR ANY PART THEREOF), AND
NEITHER LESSOR NOR THE AGENT NOR ANY PRIMARY FINANCING PARTY SHALL BE LIABLE FOR
ANY LATENT, HIDDEN, OR PATENT DEFECT THEREON OR THE FAILURE OF THE PROPERTY, OR
ANY PART THEREOF, TO COMPLY WITH ANY LEGAL REQUIREMENT. LESSEE HAS OR PRIOR TO
THE COMMENCEMENT DATE WILL HAVE BEEN AFFORDED FULL OPPORTUNITY TO INSPECT THE
PROPERTY AND THE IMPROVEMENTS THEREON (IF ANY), IS OR WILL BE (INSOFAR AS
LESSOR, THE AGENT AND EACH PRIMARY FINANCING PARTY ARE CONCERNED) SATISFIED WITH
THE RESULTS OF ITS INSPECTIONS AND IS ENTERING INTO THIS LEASE SOLELY ON THE
BASIS OF THE RESULTS OF ITS OWN INSPECTIONS, AND ALL RISKS INCIDENT TO THE
MATTERS DESCRIBED IN THE PRECEDING SENTENCE, AS BETWEEN LESSOR, THE AGENT AND
THE PRIMARY FINANCING PARTIES, ON THE ONE HAND, AND LESSEE, ON THE OTHER HAND,
ARE TO BE BORNE BY LESSEE.

     8.2 Possession and Use of the Property.



       (a) At all times during the Term with respect to the Property, the
Property shall be a Permitted Facility and shall be used by Lessee in the
ordinary course of its

9



--------------------------------------------------------------------------------



 





  business. Lessee shall pay, or cause to be paid during the Term, all charges
and costs required in connection with the use of the Property as contemplated by
this Lease. Lessee shall not commit or permit any physical waste of the Property
or any part thereof.



       (b) As of the Commencement Date, the address stated in Section 6.2(i) of
the Participation Agreement is the principal place of business and chief
executive office of Lessee (as such terms are used in the Uniform Commercial
Code) and its location of jurisdiction (as such term is used in the Uniform
Commercial Code of any applicable jurisdiction) is Delaware. Lessee will provide
Lessor with prior written notice of any change of location of its principal
place of business, the location of its chief executive office or the location of
its jurisdiction of organization. Regarding the Property, the Lease Supplement
shall correctly identify the initial location of the related Equipment (if any)
and Improvements (if any) and contain an accurate legal description for the
related parcel of Land and describe the Appurtenant Rights. The Equipment and
Improvements respecting the Property will be located only at the location
identified in the Lease Supplement.



       (c) Lessee will not attach or incorporate any item of Equipment to or in
any other item of equipment or personal property, or to or in any real property,
in a manner that could give rise to the assertion of any Lien on such item of
Equipment by reason of such attachment or the assertion of a claim that such
item of Equipment has become a fixture and is subject to a Lien in favor of a
third party that is prior to the Liens thereon created by the Operative
Agreements.



       (d) As of the Commencement Date, the entire Property (and each component
thereof), Equipment, Improvements and Land shall be deemed to have been accepted
by Lessee for all purposes of this Lease and to be subject to this Lease.



       (e) At all times during the Term, Lessee will comply with all obligations
under and (to the extent no Lease Event of Default exists and provided that any
such exercise of rights and remedies hereinafter referred to will not impair the
value, utility or remaining useful life of the Property) shall be permitted to
exercise all rights and remedies under all operation and easement agreements and
related or similar agreements applicable to the Property.

     8.3 Integrated Property.

     On the Commencement Date, Lessee shall, at its sole cost and expense, cause
the Property, to constitute (and for the duration of the Term shall continue to
constitute) all of the equipment, facilities, rights, personal property and real
property necessary or appropriate for immediate occupancy.

10



--------------------------------------------------------------------------------



 



ARTICLE IX

     9.1 Compliance With Legal Requirements, Insurance Requirements and
Manufacturer’s Specifications and Standards.

     Subject to the terms of Article XIII relating to permitted contests,
Lessee, at its sole cost and expense, shall (a) comply with all applicable Legal
Requirements (including without limitation all Environmental Laws) and all
Insurance Requirements relating to the Property, (b) procure, maintain and
comply with all licenses, permits, orders, approvals, consents and other
authorizations required for the use, operation, maintenance, repair,
refurbishment and restoration of the Property, and (c) comply with all
manufacturer’s specifications and standards, including without limitation for
the use, operation, maintenance, repair, refurbishment and restoration of the
Property, whether or not compliance therewith shall require structural or
extraordinary changes in the Property or interfere with the use and enjoyment of
the Property unless the failure to procure, maintain and comply with such items
identified in subparagraphs (b) and (c), individually or in the aggregate, shall
not and could not reasonably be expected to have a Material Adverse Effect.
Lessor agrees to take such actions as may be reasonably requested by Lessee in
connection with the compliance by Lessee of its obligations under this
Section 9.1.

ARTICLE X

     10.1 Maintenance and Repair; Return.



       (a) Lessee, at its sole cost and expense, shall maintain the Property in
the repair and condition as existed as of the Completion Date (ordinary wear and
tear excepted) and make all necessary repairs thereto and replacements thereof,
of every kind and nature whatsoever, whether interior or exterior, ordinary or
extraordinary, structural or nonstructural or foreseen or unforeseen, in each
case as required by Section 9.1 and on a basis consistent with the operation and
maintenance of Lessee’s properties or equipment comparable in type and function
to the Property, such that the Property is capable of being immediately utilized
by a third party and in compliance with standard industry practice, subject,
however, to the provisions of Article XV with respect to Casualty and
Condemnation.



       (b) Lessee shall not use or locate any component of the Property outside
of Montgomery County, Maryland. Lessee shall not move or relocate any component
of the Property beyond the boundaries of the Land (comprising part of the
Property) described in the applicable Lease Supplement, except for the temporary
removal of Equipment and other personal property for repair or replacement.



       (c) If any component of the Property becomes worn out, lost, destroyed,
damaged beyond repair or otherwise permanently rendered unfit for use, Lessee,
at its own expense, will within a reasonable time replace such component with a
replacement component which is free and clear of all Liens (other than Permitted
Liens and Lessor Liens) and has a value, utility and useful life at least equal
to the component replaced

11



--------------------------------------------------------------------------------



 





  (assuming the component replaced had been maintained and repaired in
accordance with the requirements of this Lease). This Section 10.1(c) does not
include certain processing equipment of the Lessee as a component of the
Property, if and to the extent such processing equipment (i) was not purchased
with any Advance, and (ii) is not necessary or appropriate in order for the
Property to comply with Section 8.3, 9.1 or 11.1, or any other applicable
provisions of this Lease.



       (d) [Reserved].



       (e) Lessee shall cause to be delivered to Lessor (at Lessee’s sole
expense) one (1) or more additional Appraisals (or reappraisals or updates of
prior Appraisals of the Property) as Lessor may request if and to the extent any
of the Agent or any Primary Financing Party is required pursuant to any
applicable Legal Requirement to obtain such Appraisals (or reappraisals or
updates of prior Appraisals) and upon the occurrence of any Lease Event of
Default.



       (f) Lessor shall under no circumstances be required to build any
improvements or install any equipment on the Property, make any repairs,
replacements, alterations or renewals of any nature or description to the
Property, make any expenditure whatsoever in connection with this Lease or
maintain the Property in any way. Lessor shall not be required to maintain,
repair or rebuild all or any part of the Property, and Lessee waives the right
to (i) require Lessor to maintain, repair, or rebuild all or any part of the
Property, or (ii) make repairs at the expense of Lessor pursuant to any Legal
Requirement, Insurance Requirement, contract, agreement, covenant, condition or
restriction at any time in effect.



       (g) Lessee shall, upon the expiration or earlier termination of this
Lease, if Lessee shall not have exercised its Purchase Option with respect to
the Property and purchased the Property, surrender the Property (i) to Lessor
pursuant to the exercise of the applicable remedies upon the occurrence and
continuance of a Lease Event of Default or (ii) pursuant to the second paragraph
of Section 22.1(a) hereof, to Lessor or the third party purchaser, as the case
may be, subject to Lessee’s obligations under this Lease (including without
limitation the obligations of Lessee at the time of such surrender under
Sections 9.1, 10.1(a) through (f), 10.2, 11.1, 12.1, 22.1 and 23.1).

     10.2 Environmental Inspection.

     If Lessee has not given notice of exercise of its Purchase Option on the
Expiration Date pursuant to Section 20.1 or for whatever reason Lessee does not
elect (for itself or its designee) to purchase the Property in accordance with
the terms of this Lease, then not more than one hundred eighty (180) days nor
less than sixty (60) days prior to the Expiration Date, Lessee at its expense
shall cause to be delivered to Lessor a Phase I environmental site assessment
recently prepared (no more than thirty (30) days prior to the date of delivery)
by an independent recognized professional reasonably acceptable to Lessor, and
in form, scope and content reasonably satisfactory to Lessor.

12



--------------------------------------------------------------------------------



 



ARTICLE XI

     11.1 Modifications.



       (a) Lessee at its sole cost and expense, at any time and from time to
time without the consent of Lessor may make modifications, alterations,
renovations, improvements and additions to the Property or any part thereof and
substitutions and replacements therefor (collectively, “Modifications”), and
Lessee shall make any and all Modifications required to be made (subject to
Section 9.1) pursuant to all Legal Requirements, Insurance Requirements and
manufacturer’s specifications and standards; provided, that: (i) no Modification
shall materially impair the value, utility or useful life of the Property from
that which existed immediately prior to such Modification (assuming the Property
has been maintained and repaired in accordance with the requirements of this
Lease); (ii) each Modification shall be done expeditiously and in a good and
workmanlike manner; (iii) no Modification shall adversely affect the structural
integrity of the Property; (iv) to the extent required by Section 14.2(a),
Lessee shall maintain builders’ risk insurance at all times when a Modification
is in progress; (v) subject to the terms of Article XIII relating to permitted
contests, Lessee shall pay all costs and expenses and discharge any Liens
arising with respect to any Modification; (vi) each Modification shall comply
with the requirements of this Lease (including without limitation Sections 8.2
and 10.1); and (vii) no Improvement shall be demolished or otherwise rendered
unfit for use unless Lessee shall finance the proposed replacement Modification
outside of this lease facility and without granting a lien to such financing
party in such replacement Modification and such replacement Modification shall
not cause a Material Adverse Effect; provided, further, Lessee shall not make
any Modification (unless required by any Legal Requirement, Insurance
Requirement or manufacturer’s specifications or standards) to the extent any
such Modification, individually or in the aggregate, shall or could reasonably
be expected to have a Material Adverse Effect. All Modifications shall
immediately and without further action upon their incorporation into the
Property (1) become property of Lessor, (2) be subject to this Lease and (3) be
titled in the name of Lessor. Lessee shall not remove or attempt to remove any
Modification titled to Lessor from the Property, except as set forth in
Section 10.1. Lessee, at its own cost and expense, will pay for the repairs of
any damage to the Property caused by the removal or attempted removal of any
Modification.



       (b) [Reserved].



       (c) At the request of Lessee, Lessor shall execute and deliver to Lessee
such authorizations and other documents as may reasonably be required in
connection with any application for permits, licenses, consents, approvals,
entitlements and other authorizations required for any such Modification, and,
if reasonably requested by Lessee, shall join as a party therein; provided, that
all costs and expenses actually incurred by Lessor shall be payable by Lessee.

13



--------------------------------------------------------------------------------



 



ARTICLE XII

     12.1 Warranty of Title.



       (a) Lessee hereby acknowledges and shall cause title in the Property
(including without limitation all Equipment, all Improvements, all replacement
components to the Property and all Modifications) immediately and without
further action to vest in and be the property of Lessor and to be subject to the
terms of this Lease from and after the Commencement Date or such date of
incorporation into the Property. Lessee agrees that, subject to the terms of
Article XIII relating to permitted contests, Lessee shall not directly or
indirectly create or allow to remain, and shall promptly discharge at its sole
cost and expense, any Lien, defect, attachment, levy, title retention agreement
or claim upon the Property, any component thereof or any Modifications or any
Lien, attachment, levy or claim with respect to the Rent or with respect to any
amounts held by Lessor, the Agent or any Primary Financing Party pursuant to any
Operative Agreement, other than Permitted Liens and Lessor Liens. Lessee shall
promptly notify Lessor in the event it receives actual knowledge that a Lien
other than a Permitted Lien or Lessor Lien has occurred with respect to the
Property, the Rent or any other such amounts, and Lessee represents and warrants
to, and covenants with, Lessor that the Liens in favor of Lessor and/or the
Agent created by the Operative Agreements are (and until the Financing Parties
under the Operative Agreements have been paid in full shall remain) first
priority Liens subject only to Permitted Liens and Lessor Liens. At all times
subsequent to the Commencement Date, Lessee shall (i) cause a valid, perfected,
first priority Lien (subject to Permitted Liens and Lessor Liens) on the
Property pursuant to this Lease to be in place in favor of the Agent (for the
benefit of the Secured Parties) and (ii) file, or cause to be filed, all
necessary documents under the applicable real property law and Article 9 of the
Uniform Commercial Code to perfect such title and Liens.



       (b) Subject to Section 11.1(b), nothing contained in this Lease shall be
construed as constituting the consent or request of Lessor or Agent, expressed
or implied, to or for the performance by any contractor, mechanic, laborer,
materialman, supplier or vendor of any labor or services or for the furnishing
of any materials for any construction, alteration, addition, repair or
demolition of or to the Property or any part thereof. NOTICE IS HEREBY GIVEN
THAT NEITHER LESSOR NOR THE AGENT IS AND NEITHER SHALL BE LIABLE FOR ANY LABOR,
SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO LESSEE, OR TO ANYONE
HOLDING THE PROPERTY OR ANY PART THEREOF THROUGH OR UNDER LESSEE, AND THAT NO
MECHANIC’S OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH
TO OR AFFECT THE INTEREST OF LESSOR OR THE AGENT IN AND TO THE PROPERTY.

14



--------------------------------------------------------------------------------



 



ARTICLE XIII

     13.1 Permitted Contests Other Than in Respect of Indemnities.

     Except to the extent otherwise provided for in Section 11 of the
Participation Agreement, Lessee, on its own or on Lessor’s behalf but at
Lessee’s sole cost and expense, may contest, by appropriate administrative or
judicial proceedings conducted in good faith and with due diligence, the amount,
validity or application, in whole or in part, of any Legal Requirement,
Imposition or utility charge payable pursuant to Section 4.1 or 13.2 or any of
the matters described in Section 9.1(b) or any Lien, attachment, levy,
encumbrance or encroachment and Lessor agrees not to pay, settle or otherwise
compromise any such item, provided, that (a) the commencement and continuation
of such proceedings shall suspend the collection of any such contested amount
from, and suspend the enforcement thereof against, the Property, the Lessor, the
Agent and each Primary Financing Party; (b) there shall not be imposed a Lien
(other than Permitted Liens and Lessor Liens) on the Property that would subject
any part of the Property or any Rent to a material risk of being sold,
forfeited, lost or deferred or a material reduction in value; (c) at no time
during the permitted contest shall there be a risk of the imposition of criminal
liability or material civil liability on the Agent or any Primary Financing
Party for failure to comply therewith; and (d) in the event that, at any time,
there shall be a material risk of extending the application of such item beyond
the end of the Term, then Lessee shall deliver to Lessor, the Agent and each
other Financing Party an Officer’s Certificate certifying as to the matters set
forth in clauses (a), (b) and (c) of this Section 13.1. Lessor shall execute and
deliver to Lessee such authorizations and other documents as may reasonably be
required in connection with any such contest and, if reasonably requested by
Lessee, shall join as a party therein; provided, that all reasonable costs and
expenses actually incurred by Lessor shall be payable by Lessee.

     13.2 Impositions, Utility Charges, Other Matters.

     Except with respect to Impositions, utility charges and such other matters
referenced in Section 13.1 which are the subject of ongoing proceedings
contesting the same in a manner consistent with the requirements of Section
13.1, Lessee shall cause all Impositions, utility charges and such other matters
to be timely complied with, paid, settled or compromised, as appropriate, with
respect to the Property.

ARTICLE XIV

     14.1 Public Liability and Workers’ Compensation Insurance.

     Subject to Section 14.5, during the Term for the Property, Lessee shall
procure and carry, at Lessee’s sole cost and expense, commercial general
liability and umbrella liability insurance for claims for injuries or death
sustained by persons or damage to property while on the Property or respecting
the Equipment and such other public liability coverages as are then customarily
carried by similarly situated companies conducting business similar to that
conducted by Lessee in the same geographic region. Such insurance shall be on
terms and in amounts that are no less

15



--------------------------------------------------------------------------------



 



favorable than insurance maintained by Lessee with respect to similar properties
and equipment that it owns and are then carried by similarly situated companies
conducting business similar to that conducted by Lessee, and in no event shall
have a minimum combined single limit per occurrence coverage (i) for commercial
general liability of less than $1,000,000 and (ii) for umbrella liability of
less than $20,000,000. The policies shall name Lessee as the insured and shall
be endorsed to name the Agent and each Primary Financing Party as additional
insureds. The policies shall also specifically provide that such policies shall
be considered primary insurance which shall apply to any loss or claim arising
in connection with the Property before any contribution by any insurance which
the Agent or any Primary Financing Party may have in force. In the operation of
the Property, Lessee shall comply with applicable workers’ compensation laws and
protect the Agent and each Primary Financing Party against any liability under
such laws.

     14.2 Permanent Hazard and Other Insurance.



       (a) During the Term, Lessee shall keep the Property insured against all
risk of physical loss or damage by fire and other risks covered under an all
risk, extended coverage or “special form” policy of insurance and shall maintain
builders’ risk insurance during construction of any Improvements or
Modifications in each case in amounts no less than the Termination Value from
time to time and on terms that (i) are no less favorable than insurance covering
other similar properties owned by Lessee and (ii) are then carried by similarly
situated companies conducting business similar to that conducted by Lessee. The
policies shall name Lessee as the insured and shall be endorsed to name Lessor
and the Agent (on behalf of the Secured Parties) as mortgagees and loss payees,
as their interests may appear; provided, so long as no Lease Event of Default
exists, any and all losses shall be adjusted by Lessee, and any loss payable
under the insurance policies required by this Section for losses up to
$1,000,000 will be paid to Lessee.



       (b) If, during the Term with respect to the Property the area in which
the Property is located is designated a “flood-prone” area pursuant to the Flood
Disaster Protection Act of 1973, or any amendments or supplements thereto or is
in a zone designated A or V, then Lessee shall comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973. In
addition, Lessee will fully comply with the requirements of the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973, as each may
be amended from time to time, and with any other Legal Requirement, concerning
flood insurance to the extent that it applies to the Property. During the Term,
Lessee shall comply with workers’ compensation laws applicable to Lessee and
protect the Agent and each Primary Financing Party against any liability under
such laws.

     14.3 Coverage.



       (a) As of the date of this Lease and annually thereafter during the Term,
Lessee shall furnish the Agent (on behalf of each Primary Financing Party and
the other beneficiaries of such insurance coverage) with certificates, in form
and substance

16



--------------------------------------------------------------------------------



 





  reasonably satisfactory to Agent, prepared by the insurers or insurance broker
of Lessee showing the insurance required under Sections 14.1 and 14.2 to be in
effect, naming (to the extent of their respective interests) the Agent and each
Primary Financing Party as additional insureds (in the case of liability
insurance) and the Lessor and the Agent (on behalf of the Secured Parties) as
mortgagees and loss payees (in the case of property/hazard, builders’ risk and
flood insurance) and evidencing the other requirements of this Article XIV. All
such insurance shall be at the cost and expense of Lessee and provided by
nationally recognized, financially sound insurance companies having an A or
better rating by A.M. Best’s Key Rating Guide and a rating by S&P or Moody’s of
A or A2, respectively, or better. Lessee shall cause such certificates to
include a provision for ten (10) days’ advance written notice by the insurer to
the Agent (on behalf of Lessor, each Primary Financing Party and the other
beneficiaries of such insurance coverage) in the event of cancellation or
material alteration of such insurance. If a Lease Event of Default has occurred
and is continuing and the Agent (on behalf of any of the Financing Parties) so
requests, Lessee shall deliver to the Agent (on behalf of the Financing Parties)
copies of all insurance policies required by Sections 14.1 and 14.2.



       (b) Lessee agrees that the insurance policy or policies required by
Sections 14.1, 14.2(a) and 14.2(b) shall include an appropriate clause pursuant
to which any such policy shall provide that it will not be invalidated with
respect to the rights of the Agent or any Primary Financing Party should Lessee
or any contractor, as the case may be, have waived any or all rights of recovery
against any party for losses covered by such policy or due to any breach of
warranty, fraud, action, inaction or misrepresentation by Lessee or any Person
acting on behalf of Lessee. Lessee hereby waives any and all such rights against
the Agent and each Primary Financing Party to the extent of payments made to any
such Person under any such policy.



       (c) Lessee shall not carry separate insurance concurrent in kind or form
or contributing in the event of loss with any insurance required under this
Article XIV.



       (d) Lessee shall pay as they become due all premiums for the insurance
required by Section 14.1 and Section 14.2, shall renew or replace each policy
prior to the expiration date thereof or otherwise maintain the coverage required
by such Sections without any lapse in coverage.

     14.4 Policies.

     All insurance required by this Article XIV may be provided under (i) an
individual policy covering the Property, (ii) a blanket policy or policies which
includes other liabilities, properties and locations of Lessee, (iii) an
increased coverage or “umbrella policy” provided and utilized to increase the
coverage provided by individual or blanket policies in lower amounts (provided
the aggregate limits of liability shall comply with the provisions of this
Article XIV) or (iv) a combination of any of the foregoing insurance programs.

17



--------------------------------------------------------------------------------



 



ARTICLE XV

     15.1 Casualty and Condemnation.



       (a) Subject to the provisions of this Article XV and Article XVI (in the
event Lessee delivers, or is obligated to deliver or is deemed to have
delivered, a Termination Notice), and prior to the occurrence and continuation
of a Lease Default or a Lease Event of Default, Lessee shall be entitled to
receive (and Lessor hereby irrevocably assigns to Lessee all of Lessor’s right,
title and interest in) any condemnation proceeds, award, compensation or
insurance proceeds under Sections 14.2(a) or 14.2(b) hereof to which Lessee or
Lessor may become entitled by reason of their respective interests in the
Property (i) if all or a portion of the Property is damaged or destroyed in
whole or in part by a Casualty or (ii) if the use, access, occupancy, easement
rights or title to the Property or any part thereof is the subject of a
Condemnation; provided, however, if a Lease Default or Lease Event of Default
shall have occurred and be continuing or if such condemnation proceeds, award,
compensation or insurance proceeds shall exceed $1,000,000, then such
condemnation proceeds, award, compensation or insurance proceeds shall be paid
directly to Lessor or, if received by Lessee, shall be held in trust for Lessor,
and shall be paid over by Lessee to Lessor and held in accordance with the terms
of this Article XV. All such amounts in excess of $1,000,000 held by Lessor
hereunder on account of any condemnation proceeds, award, compensation or
insurance proceeds either paid directly to Lessor or turned over to Lessor shall
be held, subject to the terms of this Article XV, as security for the
performance of Lessee’s obligations hereunder and under the other Operative
Agreements.



       (b) Lessee may appear in any proceeding or action to negotiate,
prosecute, adjust or appeal any claim for any award, compensation or insurance
payment on account of any such Casualty or Condemnation and shall pay all
expenses thereof. At Lessee’s reasonable request, and at Lessee’s sole cost and
expense, Lessor and the Agent shall participate in any such proceeding, action,
negotiation, prosecution or adjustment. Lessor and Lessee agree that this Lease
shall control the rights of Lessor and Lessee in and to any such award,
compensation or insurance payment.



       (c) If Lessee shall receive notice of a Casualty or a Condemnation of the
Property or any interest therein where damage to the Property is estimated to
equal or exceed thirty-five percent (35%) of the Property Cost, Lessee shall
give notice thereof to Lessor promptly after Lessee’s receipt of such notice. In
the event such a Casualty or Condemnation occurs (regardless of whether Lessee
gives notice thereof), then Lessee shall be deemed to have delivered a
Termination Notice to Lessor and the provisions of Sections 16.1 and 16.2 shall
apply.



       (d) In the event of a Casualty or a Condemnation (regardless of whether
notice thereof must be given pursuant to paragraph (c)), this Lease shall
terminate with respect to the Property in accordance with Section 16.1 if
Lessee, within thirty (30) days after such occurrence, delivers to Lessor a
notice to such effect.

18



--------------------------------------------------------------------------------



 





       (e) If pursuant to this Section 15.1 this Lease shall continue in full
force and effect following a Casualty or Condemnation with respect to the
Property, Lessee shall, at its sole cost and expense (and, unless a Lease
Default or Lease Event of Default shall have occurred and be continuing, using
the proceeds of any award, compensation or insurance with respect to such
Casualty or Condemnation, including without limitation any such condemnation
proceeds, award, compensation or insurance which has been received by Lessor or
the Agent; provided, prior to Lessee using any such proceeds of any award,
compensation or insurance and prior to the payment of the same from Lessor to
Lessee, Lessee must give Lessor reasonable evidence of the applicable
restoration and repair work regarding the Property), promptly and diligently
repair any damage to the Property caused by such Casualty or Condemnation in
conformity with the requirements of Sections 10.1 and 11.1, using the as-built
plans and specifications or manufacturer’s specifications for the applicable
Improvements, Equipment or other components of the Property (as modified to give
effect to any subsequent Modifications, any Condemnation affecting the Property
and all applicable Legal Requirements), so as to restore the Property to the
same or a greater remaining economic value, useful life, utility, condition,
operation and function as existed immediately prior to such Casualty or
Condemnation (assuming all maintenance and repair standards have been
satisfied). In such event, title to the Property shall remain with Lessor.



       If any Lease Default or Lease Event of Default has occurred and is
continuing and any Loans, Lessor Advances or other amounts are due and owing to
any Financing Party pursuant to the Operative Agreements, Lessee shall promptly
(and in any event within three (3) Business Days of the date Lessee receives any
such amount) pay Lessor any award, compensation or insurance proceeds received
on account of any Casualty or Condemnation with respect to the Property and any
Excess Proceeds. All such awards, compensation, insurance proceeds and Excess
Proceeds shall be held as security for the performance of Lessee’s obligations
hereunder and under the other Operative Agreements and applied to such
obligations upon the exercise of remedies in connection with the occurrence of a
Lease Event of Default.



       (f) In no event shall a Casualty or Condemnation affect Lessee’s
obligations to pay Rent pursuant to Article III.



       (g) Notwithstanding anything to the contrary set forth in Section 15.1(a)
or Section 15.1(e), if during the Term a Casualty occurs with respect to the
Property or Lessee receives notice of a Condemnation with respect to the
Property, and following such Casualty or Condemnation, the Property cannot
reasonably be restored, repaired or replaced on or before the day one hundred
eighty (180) days prior to the end of the Term or the date nine (9) months after
the occurrence of such Casualty or Condemnation (if such Casualty or
Condemnation occurs during the Term) to the same or a greater remaining economic
value, useful life, utility, condition, operation and function as existed
immediately prior to such Casualty or Condemnation (assuming all maintenance and
repair standards have been satisfied) or on or before such day the Property is
not in fact so restored, repaired or replaced, then Lessee shall be required to
exercise its Purchase Option for the Property on the next Payment Date
(notwithstanding the limits

19



--------------------------------------------------------------------------------



 





  on such exercise contained in Section 20.2) and pay Lessor the Termination
Value for the Property. If a Lease Default or a Lease Event of Default has
occurred and is continuing and any Loans, Lessor Advance or other amounts are
owing with respect thereto, then any Excess Proceeds (to the extent of any such
Loans, Lessor Advance or other amounts owing with respect thereto) shall be paid
to Lessor, held as security for the performance of Lessee’s obligations
hereunder and under the other Operative Agreements and applied to such
obligations upon the exercise of remedies in connection with the occurrence of a
Lease Event of Default, with the remainder of such Excess Proceeds in excess of
such Loans, Lessor Advance and other amounts owing with respect thereto being
distributed to the Lessee.

     15.2 Environmental Matters.

     Promptly upon Lessee’s actual knowledge of the presence of Hazardous
Substances in any portion of the Property in concentrations and conditions that
constitute an Environmental Violation and which, in the reasonable opinion of
Lessee, the cost to undertake any legally required response, clean up, remedial
or other action will or might result in a cost to Lessee of more than $100,000,
Lessee shall notify Lessor in writing of such condition. In the event of any
Environmental Violation (regardless of whether notice thereof must be given),
Lessee shall, not later than thirty (30) days after Lessee has actual knowledge
of such Environmental Violation, either deliver to Lessor a Termination Notice
with respect to the Property pursuant to Section 16.1, if applicable, or, at
Lessee’s sole cost and expense, promptly during such thirty (30) day period
deliver to Lessor notice of intention to remediate, and thereafter promptly and
diligently undertake and complete any response, clean up, remedial or other
action (including without limitation the pursuit by Lessee of appropriate action
against any off-site or third party source for contamination) necessary to
remove, cleanup or remediate the Environmental Violation in compliance with all
Environmental Laws. Any such undertaking shall be timely completed in accordance
with prudent industry standards. If Lessee does not deliver a Termination Notice
with respect to the Property pursuant to Section 16.1, Lessee shall, upon
completion of remedial action by Lessee, cause to be prepared by a reputable
environmental consultant reasonably acceptable to Agent a report describing the
Environmental Violation and the actions taken by Lessee (or its agents) in
response to such Environmental Violation, and a statement by the consultant that
the Environmental Violation has been remedied in compliance with applicable
Environmental Law. Not less than sixty (60) days and not more than one hundred
eighty (180) days prior to any time that Lessee elects to cease operations with
respect to the Property or to re-market the Property pursuant to the Sale Option
pursuant to Section 20.1 hereof or pursuant to any other provision of any
Operative Agreement, Lessee at its expense shall cause to be delivered to Agent
a Phase I environmental site assessment (or an update of a prior Phase I
environmental site assessment) respecting the Property recently prepared (no
more than thirty (30) days prior to the date of delivery) by an independent
recognized professional acceptable to Agent in its reasonable discretion and in
form, scope and content satisfactory to Agent in its reasonable discretion. If
Lessee fails to comply with the foregoing obligation regarding the Phase I
environmental site assessment, Lessee shall be obligated to purchase the
Property for its Termination Value and shall not be permitted to exercise (and
Lessor shall have no obligation to honor any such exercise) any rights under any

20



--------------------------------------------------------------------------------



 



Operative Agreement regarding a sale of the Property to a Person other than
Lessee or any Affiliate or other designee of Lessee.

     15.3 Notice of Environmental Matters.

     Promptly, but in any event within fifteen (15) days from the date Lessee
has actual knowledge thereof, Lessee shall provide to Lessor written notice of
any pending or threatened claim, action or proceeding involving any
Environmental Law or any Release on or in connection with the Property. All such
notices shall describe in reasonable detail the nature of the claim, action or
proceeding and Lessee’s proposed response thereto. In addition, Lessee shall
provide to Lessor, within ten (10) days of receipt, copies of all material
written communications with any Governmental Authority relating to any
Environmental Law in connection with the Property. Lessee shall also promptly
provide such detailed reports of any such material environmental claims as may
reasonably be requested by Lessor.

ARTICLE XVI

     16.1 Termination Upon Certain Events.

     If Lessee has delivered, or is deemed to have delivered, written notice of
a termination of this Lease to Lessor in the form described in Section 16.2(a)
(a “Termination Notice”) pursuant to the provisions of this Lease, then
following the applicable Casualty, Condemnation or Environmental Violation, this
Lease shall terminate upon the payment in full of the Termination Value for the
Property in accordance with the terms of the Operative Agreements on the
applicable Termination Date.

     16.2 Procedures.



       (a) A Termination Notice shall contain: (i) notice of termination of this
Lease on a Payment Date not more than sixty (60) days after Lessor’s receipt of
such Termination Notice (the “Termination Date”); and (ii) a binding and
irrevocable agreement of Lessee to pay the Termination Value for the Property
and purchase the Property on such Termination Date.



       (b) On the Termination Date, Lessee shall pay to Lessor the Termination
Value for the Property, and Lessor shall convey the Property or the remaining
portion thereof, if any, to Lessee (or Lessee’s designee), all in accordance
with Section 20.2.

21



--------------------------------------------------------------------------------



 



ARTICLE XVII

     17.1 Lease Events of Default.

     If any one (1) or more of the following events (each a “Lease Event of
Default”) shall occur and be continuing:



       (a) Lessee shall fail to make payment of any Basic Rent or Termination
Value, on the date any such payment is due and payable, or any payment of
Supplemental Rent due on the due date of any payment of Termination Value, or
any amount due on the Expiration Date;          (b) Lessee shall fail to make
payment of any Supplemental Rent (other than Supplemental Rent referred to in
Section 17.1(a)) under any Operative Agreement which has become due and payable,
in either case, within ten (10) days after receipt of written notice that such
payment is due and payable;          (c) Lessee shall fail to maintain insurance
required by Article XIV; provided, that in the event that Lessee is otherwise in
full compliance with its obligations under Article XIV, Lessee’s failure to
timely deliver the certificates of insurance required by Article XIV shall not
constitute a Lease Event of Default unless such failure shall continue for a
period of ten (10) days after notice of such failure to Lessee from Lessor or
the Agent;          (d) Lessee shall fail to observe or perform any term,
covenant, obligation or condition of Lessee under this Lease or any other
Operative Agreement to which Lessee is a party (other than those set forth in
this Section 17), and such failure shall continue for thirty (30) days after the
Lessee either has received written notice thereof or a Responsible Officer of
Lessee shall have actual knowledge thereof; provided, if such failure is not
capable of remedy by the payment of money or otherwise within such thirty
(30) day period but may be remedied with further diligence and if the Lessee has
and continues to pursue diligently such remedy, then the Lessee shall be granted
additional time to pursue such remedy; provided, further, in no event shall such
additional period exceed one hundred twenty (120) days or extend beyond the
Expiration Date;          (e) any representation, warranty or statement made or
restated by Lessee in this Lease or in any other Operative Agreement, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto, shall prove to be untrue in any material respect on the date as of
which made or restated, and (i) the circumstances rendering such representation
or warranty or statement incorrect shall not be remediable, or (ii) if such
representation or warranty or statement is remediable and Lessee is proceeding
diligently so to remedy, shall continue unremedied for thirty (30) days after
the earlier of: (x) the date on which written notice is delivered by Lessor or
the Agent to Lessee specifying such circumstances and demanding that they be
remedied and (y) the date on which any Responsible Officer of Lessee has actual
knowledge of such

22



--------------------------------------------------------------------------------



 





  incorrectness; provided, however, that if such default is capable of cure but
cannot be cured by payment of money or cannot be cured by diligent efforts
within such thirty (30) day but such diligent efforts shall be properly
commenced within the cure period and Lessee is diligently pursuing, and shall
continue to pursue diligently, remedy of such failure, the cure period shall be
extended for an additional period of time as may be necessary to cure, not to
exceed an additional one hundred and twenty (120) days and not to extended
beyond the Expiration Date.          (f) the commencement by Lessee or any of
its Affiliates of a voluntary case under any applicable bankruptcy, insolvency
or other similar law now or hereafter in effect, or Lessee or any of its
Affiliates shall have consented to the entry of an order for relief in an
involuntary case under any such law, or the failure of Lessee or any of its
Affiliates generally to pay its debts as such debts become due (within the
meaning of the Bankruptcy Code), or the appointment of or taking possession by a
receiver, liquidator or other similar official for Lessee or any of its
Affiliates or a general assignment by Lessee or any of its Affiliates for the
benefit of its creditors; or the filing against Lessee or any of its Affiliates
of an involuntary petition in bankruptcy which results in an order for relief
being entered or, notwithstanding that an order for relief has not been entered,
the petition is not dismissed within ninety (90) days of the date of the filing
of the petition, or the filing under any law relating to bankruptcy, insolvency
or relief of debtors of any petition against Lessee or any of its Affiliates for
reorganization, composition, extension or arrangement with creditors which
either (i) results in a finding or adjudication of insolvency of Lessee or any
of its Affiliates or (ii) is not dismissed within ninety (90) days of the date
of the filing of such petition.          (g) [Reserved];          (h)
[Reserved];          (i) any default, event of default or any event which with
the passage of time or the giving of notice, or both, would permit the exercise
of remedies under the Ground Lease or any of the Appurtenant Rights or any
sublease thereof or the Ground Lease or any of the necessary Appurtenant Rights
shall terminate;          (j) Lessee shall default in the due performance and
observance of any of its obligations under Sections 5.11, 8.3A(v), (w), (x),
(y) or (aa) of the Participation Agreement;          (k) one or more judgments
or orders for the payment of money in the aggregate amount in excess of
$10,000,000 shall be rendered against Lessee or its Affiliates and such judgment
or order shall continue unsatisfied or unstayed for a period of sixty (60) days;
         (l) any Lien granted under any Security Document shall, in whole or in
part, terminate, cease to be effective or lose its first priority status, except
as expressly

23



--------------------------------------------------------------------------------



 





  contemplated by the Operative Agreements or as the result of an act or
omission of Lessor or the Agent;          (m) an “event of default” shall occur
in the payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any Indebtedness of Lessee or any of its
Subsidiaries having a principal amount, individually or in the aggregate, in
excess of $10,000,000, or an event of default shall occur in the performance or
observance of any obligation or condition with respect to such Indebtedness;    
     (n) an Agency Agreement Event of Default, a Liquid Collateral Agreement
Event of Default or a Punch List Liquid Collateral Agreement Event of Default
shall have occurred:          (o) Lessor’s rights pursuant to the Operative
Agreements to require Lessee to pledge additional Permitted Investments shall
for any reason cease to be a legal, valid and binding agreement with Lessee;    
     (p) the lien of the Security Document with respect to the Liquid Collateral
shall cease to constitute a first priority perfected security interest (except
as a result of a voluntary release by the Agent of any Liquid Collateral);    
     (q) Lessee shall default in the due performance and observance of any of
its obligations under Section 8.3A(v), (w), (x), (y) or (aa) of the
Participation Agreement or under Section 5.11 of the Participation Agreement;  
       (r) there occurs an Environmental Violation that is reasonably likely to
cost or actually costs more than $500,000 to remediate; or          (s) Lessee
or any member of the Controlled Group shall fail to pay when due an amount or
amounts aggregating in excess of $2,000,000, which it shall have become liable
to pay to the PBGC or to a Pension Plan under Title IV of ERISA; or notice of
intent to terminate a Pension Plan or Pension Plans having aggregate Unfunded
Liabilities in excess of $2,000,000 shall be filed under Title IV of ERISA by
Lessee or any member of the Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any such Pension Plan or Pension Plans or a proceeding shall be
instituted by a fiduciary of any such Pension Plan or Pension Plans against
Lessee or any member of the Controlled Group to enforce Section 515 or
4219(c)(5) of ERISA; or a condition shall exist by reason of which the PBGC
would be entitled to obtain a decree adjudicating that any such Pension Plan or
Pension Plans must be terminated;

then, in any such event, Lessor may, in addition to the other rights and
remedies provided for in this Article XVII and in Section 18.1, terminate this
Lease by giving Lessee five (5) days written notice of such termination
(provided, notwithstanding the foregoing, this Lease shall be deemed to be
automatically terminated without the giving of notice upon the occurrence of a
Lease Event

24



--------------------------------------------------------------------------------



 



of Default under Section 17.1(f)), and this Lease shall terminate, and all
rights of Lessee under this Lease (other than Lessee’s rights to enforce
Lessor’s obligation to convey title to the Property to Lessee in accordance with
the provisions of Sections 17.6 and/or 17.11) shall cease. Lessee shall, to the
fullest extent permitted by law, pay as Supplemental Rent all costs and expenses
incurred by or on behalf of Lessor or any other Financing Party, including
without limitation reasonable fees and expenses of counsel, as a result of any
Lease Event of Default hereunder.

     A POWER OF SALE HAS BEEN GRANTED IN THIS LEASE AS SUPPLEMENTED BY THE LEASE
SUPPLEMENT. A POWER OF SALE MAY ALLOW LESSOR TO TAKE THE PROPERTY AND SELL THE
PROPERTY WITHOUT GOING TO COURT IN A FORECLOSURE ACTION UPON THE OCCURRENCE AND
CONTINUANCE OF A LEASE EVENT OF DEFAULT.

     17.2 Surrender of Possession.

     If a Lease Event of Default shall have occurred after the Commencement Date
and be continuing, and whether or not this Lease shall have been terminated
pursuant to Section 17.1, Lessee shall, upon thirty (30) days written notice,
surrender to Lessor possession of the Property. Lessor may enter upon and
repossess the Property by such means as are available at law or in equity, and
may remove Lessee and all other Persons and any and all personal property and
Lessee’s equipment and personalty and severable Modifications from the Property.
Lessor shall have no liability by reason of any such entry, repossession or
removal performed in accordance with applicable law. Upon the written demand of
Lessor, Lessee shall return the Property promptly to Lessor, in the manner and
condition required by, and otherwise in accordance with the provisions of,
Section 22.1(c) hereof.

     17.3 Reletting.

     If a Lease Event of Default shall have occurred after the Commencement Date
and be continuing, and whether or not this Lease shall have been terminated
pursuant to Section 17.1, Lessor may, but shall be under no obligation to, relet
any or all of the Property, for the account of Lessee or otherwise, for such
term or terms (which may be greater or less than the period which would
otherwise have constituted the balance of the Term) and on such conditions
(which may include concessions or free rent) and for such purposes as Lessor may
determine, and Lessor may collect, receive and retain the rents resulting from
such reletting. Lessor shall not be liable to Lessee for any failure to relet
the Property or for any failure to collect any rent due upon such reletting.

     17.4 Damages.

     Neither (a) the termination of this Lease as to the Property pursuant to
Section 17.1; (b) the repossession of the Property; nor (c) the failure of
Lessor to relet the Property, the reletting of all or any portion thereof, nor
the failure of Lessor to collect or receive any rentals due upon any such
reletting, shall relieve Lessee of its liabilities and obligations hereunder,
all of which shall survive any such termination, repossession or reletting. If
any Lease Event of Default shall have

25



--------------------------------------------------------------------------------



 



occurred after the Commencement Date and be continuing and this Lease is
terminated pursuant to Section 17.1, Lessee shall forthwith pay to Lessor all
Rent and other sums due and payable hereunder to and including without
limitation the date of such termination. In the event this Lease is not
terminated pursuant hereto, on the days on which the Basic Rent or Supplemental
Rent, as applicable, are payable under this Lease or would have been payable
under this Lease and until the end of the Term hereof Lessee shall pay Lessor,
as current liquidated damages (it being agreed that it would be impossible
accurately to determine actual damages) an amount equal to the Basic Rent and
Supplemental Rent that are payable under this Lease or would have been payable
by Lessee hereunder if this Lease had not been terminated pursuant to Section
17.1, less the net proceeds, if any, which are actually received by Lessor with
respect to the period in question of any reletting of the Property or any
portion thereof; provided, that Lessee’s obligation to make payments of Basic
Rent and Supplemental Rent under this Section 17.4 shall continue only so long
as Lessor shall not have received the amounts specified in Section 17.6. In
calculating the amount of such net proceeds from reletting, there shall be
deducted all of Lessor’s, the Agent’s and any Primary Financing Party’s
reasonable expenses in connection therewith, including without limitation
repossession costs, brokerage or sales commissions, fees and expenses for
counsel and any necessary repair costs and expenses incurred in preparation for
such reletting. To the extent Lessor receives any damages pursuant to this
Section 17.4, such amounts shall be regarded as amounts paid on account of Rent.
Lessee specifically acknowledges and agrees that its obligations under this
Section 17.4 shall be absolute and unconditional under any and all circumstances
and shall be paid and/or performed, as the case may be, without notice or demand
and without any abatement, reduction, diminution, setoff, defense, counterclaim
or recoupment whatsoever.

     17.5 Power of Sale.



       (a) Without limiting any other remedies set forth in this Lease, Lessor
and Lessee agree that Lessee has granted, pursuant to Section 7.1(b) hereof and
the Lease Supplement, a Lien against the Property WITH POWER OF SALE, and that,
upon the occurrence and during the continuance of any Lease Event of Default,
Lessor shall have the power and authority, to the extent provided by law, after
prior notice and lapse of such time as may be required by law, to foreclose its
interest (or cause such interest to be foreclosed) in all or any part of the
Property.          (b) Upon the occurrence and during the continuance of a Lease
Event of Default, the Lessor, in lieu of or in addition to exercising any power
of sale hereinabove given, may proceed by a suit or suits in equity or at law,
whether for a foreclosure hereunder, or for the sale of such interest in the
Property, against Lessee for the Termination Value or for the appointment of a
receiver pending any foreclosure hereunder or the sale of such interest in the
Property, or for the enforcement of any other appropriate legal or equitable
remedy.

     17.6 Final Liquidated Damages.

     If a Lease Event of Default shall have occurred and be continuing, whether
or not this Lease shall have been terminated pursuant to Section 17.1 and
whether or not Lessor shall have

26



--------------------------------------------------------------------------------



 



collected any current liquidated damages pursuant to Section 17.4, Lessor shall
have the right to recover, by demand to Lessee and at Lessor’s election, and
Lessee shall pay to Lessor, as and for final liquidated damages, but exclusive
of the indemnities payable under Section 11 of the Participation Agreement
(which, if requested, shall be paid concurrently), and in lieu of all current
liquidated damages beyond the date of such demand (it being agreed that it would
be impossible accurately to determine actual damages) the Termination Value.
Upon payment of the amount specified pursuant to the first sentence of this
Section 17.6, Lessee shall be entitled to receive from Lessor, either at
Lessee’s request or upon Lessor’s election, in either case at Lessee’s cost,
Lessor’s entire right, title and interest in and to the Property and all
components thereof, free and clear of the Lien of this Lease (including without
limitation the release of any memoranda of Lease and/or the Lease Supplement
recorded in connection therewith) and any Lessor Liens. The Property shall be
conveyed to Lessee “AS-IS, WHERE-IS” and in its then present physical condition.
If any statute or rule of law shall limit the amount of such final liquidated
damages to less than the amount agreed upon, Lessor shall be entitled to the
maximum amount allowable under such statute or rule of law; provided, however,
Lessee shall not be entitled to receive an assignment of Lessor’s interest in
the Property or any of the components thereof unless Lessee shall have paid in
full the Termination Value. Lessee specifically acknowledges and agrees that its
obligations under this Section 17.6 shall be absolute and unconditional under
any and all circumstances and shall be paid and/or performed, as the case may
be, without notice or demand and without any abatement, reduction, diminution,
setoff, defense, counterclaim or recoupment whatsoever.

     17.7 Environmental Costs.

     If a Lease Event of Default shall have occurred and be continuing, and
whether or not this Lease shall have been terminated pursuant to Section 17.1,
Lessee shall pay directly to any third party (or at Lessor’s election, reimburse
Lessor) for the cost of any environmental testing and/or remediation work
undertaken respecting the Property, as such testing or work is deemed
appropriate in the reasonable judgment of Lessor, and shall indemnify and hold
harmless Lessor and each other Indemnified Person therefrom. Lessee shall pay
all amounts referenced in the immediately preceding sentence within five (5)
Business Days of any request by Lessor for such payment. The provisions of this
Section 17.7 shall not limit the obligations of Lessee under any Operative
Agreement regarding indemnification obligations, environmental testing,
remediation and/or work.

     17.8 Waiver of Certain Rights.

     If this Lease shall be terminated pursuant to Section 17.1, Lessee waives,
to the fullest extent permitted by Law, (a) any notice of re-entry or the
institution of legal proceedings to obtain re-entry or possession; (b) any right
of redemption, re-entry or possession; (c) the benefit of any laws now or
hereafter in force exempting property from liability for rent or for debt; and
(d) any other rights which might otherwise limit or modify any of Lessor’s
rights or remedies under this Article XVII.

27



--------------------------------------------------------------------------------



 



     17.9 Assignment of Rights Under Contracts.

          If a Lease Event of Default shall have occurred and be continuing, and
whether or not this Lease shall have been terminated pursuant to Section 17.1,
Lessee shall upon Lessor’s demand (and provided Lessee has not cured such Lease
Event of Default pursuant to Section 17.11 or otherwise paid to Lessor an amount
equal to the liquidated damages set forth in Section 17.6 within ten (10) days
after written demand therefor) immediately assign, transfer and set over to
Lessor all of Lessee’s right, title and interest in and to each agreement
executed by Lessee in connection with the acquisition, installation, testing,
use, development, construction, operation, maintenance, repair, refurbishment
and restoration of the Property (including without limitation all right, title
and interest of Lessee with respect to all warranty, performance, service and
indemnity provisions), as and to the extent that the same relate to the
acquisition, installation, testing, use, development, construction, operation,
maintenance, repair, refurbishment and restoration of the Property or any of
them.

     17.10 Remedies Cumulative.

     The remedies herein provided shall be cumulative and in addition to (and
not in limitation of) any other remedies available at law, equity or otherwise,
including without limitation any mortgage foreclosure remedies; provided,
however, Lessor shall not exercise any rights or remedies, other than the right
to terminate this Agreement, to collect current or full liquidated damages
pursuant to Section 17.4 and 17.6 above and to transfer and convey the Property
to Lessee in accordance with Section 17.6 above, and to seek to enforce the
indemnifications under this Agreement and any other Operative Agreement, unless
and until Lessee shall have failed to pay to Lessor the liquidated damages set
forth in Section 17.6 within ten (10) days after the Agent has delivered to the
Lessee a written demand therefor.

     17.11 Lessee’s Right to Cure by Purchase of the Property.

     Notwithstanding anything in this Lease or in any of the other Operative
Agreements to the contrary, upon the occurrence and continuance of a Lease
Default or Lease Event of Default, Lessee may, but shall not be obligated to,
cure any such Lease Default or Lease Event of Default, as the case may be, by
purchasing the Property, such purchase to be consummated as provided in Section
19.1 and Section 20.2.

     17.12 Limitation Regarding Certain Lease Events of Default.

Notwithstanding anything contained herein or in any other Operative Agreement to
the contrary, upon the occurrence and during the continuance of a Lease Event of
Default attributable solely to a Lease Event of Default under Sections 5.3(x),
5.4(k), 5.4(l), 6.2(h), 6.2(p), 6.2(bb), 6.2(hh), 8.3(i), 8.3(n), 8.3(A)(u)(iv)
or 10.1(c) of the Participation Agreement (collectively, a “Limited Recourse
Event of Default”), the maximum aggregate amount of Lessee’s obligations
attributable solely to a Limited Recourse Event of Default (including without
limitation any liability for amounts due pursuant to Section 11.1(e) of the
Participation Agreement for enforcement costs or losses arising as a result of
such Limited Recourse Event of Default) shall be an amount equal to the Maximum
Residual Guarantee Amount for the Property; provided, this

28



--------------------------------------------------------------------------------



 



Section 17.12 shall not in any way limit the liability of Lessee in the event of
any other Lease Event of Default (other than a Limited Recourse Event of
Default) or any indemnity payment to any Indemnified Person (except as expressly
stated above), including without limitation the indemnities set forth in
Sections 11.1 through 11.7 of the Participation Agreement and such indemnity
payment shall not be included in the calculation set forth above.

     Lessee nonetheless acknowledges and aggress that even though the maximum
aggregate recovery from Lessee is limited as aforesaid, neither Lessor’s nor any
other Financing Party’s right of recovery from the Property (as opposed to any
recovery from Lessee) is so limited and Lessor or any other applicable Financing
Party shall be entitled to recover one hundred percent (100%) of the amounts
owed to Lessor or such other Financing Party in accordance with the Operative
Agreements from its interest in the Property, including without limitation, to
the extent not duplicative, one hundred percent (100%) of the aggregate
Termination Value for the Property.

ARTICLE XVIII

     18.1 Lessor’s Right to Cure Lessee’s Lease Defaults.

     Lessor, without waiving or releasing any obligation or Lease Event of
Default, may (but shall be under no obligation to) remedy any Lease Event of
Default for the account and at the sole cost and expense of Lessee, including
without limitation the failure by Lessee to maintain the insurance required by
Article XIV, and may, to the fullest extent permitted by law, and
notwithstanding any right of quiet enjoyment in favor of Lessee, enter upon the
Property, and take all such action thereon as may be necessary or appropriate
therefor. No such entry shall be deemed an eviction of any lessee. All
reasonable out-of-pocket costs and expenses so incurred (including without
limitation fees and expenses of counsel), together with interest thereon at the
Overdue Rate from the date on which such sums or expenses are paid by Lessor,
shall be paid by Lessee to Lessor on demand.

ARTICLE XIX

     19.1 Provisions Relating to Lessee’s Exercise of its Purchase Option.

     Subject to Section 19.2, in connection with any termination of this Lease,
or in connection with Lessee’s exercise of its Purchase Option, upon the date on
which this Lease is to terminate, and upon tender by Lessee of the amounts set
forth in Sections 16.2(b) or 20.2, as applicable, Lessor shall execute and
deliver to Lessee (or to Lessee’s designee) at Lessee’s cost and expense a
ground lease assignment or termination (as requested by Lessee) regarding the
Property, in each case in recordable form and otherwise in conformity with local
custom and free and clear of the Lien of this Lease, the Liens of the Security
Documents and any other Operative Agreements and any Lessor Liens, but without
any other warranties (of title or otherwise) from Lessor and such other
documents or instruments as may be reasonably requested by Lessee to effect the
conveyance or assignment contemplated by this Section 19.1. The Property shall
be conveyed to Lessee “AS-IS, “WHERE-IS” and in then present physical condition.

29



--------------------------------------------------------------------------------



 



     19.2 No Purchase or Termination With Respect to Less than All of the
Property.

     Except as expressly permitted pursuant to Section 21.1, Lessee shall not be
entitled to exercise its Purchase Option or the Sale Option separately with
respect to a portion of the Property but shall be required to exercise its
Purchase Option or the Sale Option with respect to the entire Property.

ARTICLE XX

     20.1 Purchase Option or Sale Option-General Provisions.

     Unless the term of this Lease has been renewed in accordance with Section
2.2 then not less than one hundred eighty (180) days and no more than two
hundred forty (240) days prior to the Expiration Date or, respecting the
Purchase Option only, not less than sixty (60) days and no more than two hundred
forty (240) days prior to any Payment Date (such Expiration Date or, respecting
the Purchase Option only, any such Payment Date being hereinafter referred to as
the “Election Date”), Lessee may give Agent (on behalf of Lessor) irrevocable
written notice (the “Election Notice”) that Lessee is electing (a) to purchase
the Property on the applicable Election Date (the “Purchase Option”) or (b) with
respect to an Election Notice given in connection with the Expiration Date only,
the option to re-market the Property to a Person other than Lessee or any
Affiliate of Lessee and cause a sale of the Property to occur on the applicable
Election Date pursuant to the terms of Section 22.1 (the “Sale Option”). If
Lessee does not give an Election Notice indicating the Purchase Option or the
Sale Option at least one hundred eighty (180) days and not more than two hundred
forty (240) days prior to the Expiration Date, then Lessee shall be deemed to
have elected for the Purchase Option to apply on the Expiration Date. If Lessee
shall either (i) elect (or be deemed to have elected) to exercise the Purchase
Option or (ii) elect the Sale Option and fail to cause the Property to be sold
in accordance with the terms of Section 22.1 on the applicable Election Date,
then in either case Lessee shall pay to Lessor on the date on which such
purchase or sale is scheduled to occur an amount equal to the Termination Value
for the Property (which the parties do not intend to be a “bargain” purchase
price) and, upon receipt of such amounts and satisfaction of such obligations,
Lessor shall transfer to Lessee (or to Lessee’s designee) all of Lessor’s right,
title and interest in and to the Property in accordance with Section 20.2.

     If the Property is the subject of remediation efforts respecting Hazardous
Substances at the applicable Election Date which could materially and adversely
impact the Fair Market Sales Value of the Property (with materiality determined
in Lessor’s reasonable discretion), then Lessee shall be obligated to purchase
the Property pursuant to Section 20.2.

     20.2 Lessee Purchase Option.

     Provided, that the Election Notice has been appropriately given specifying
the Purchase Option, Lessee shall purchase the Property on the applicable
Election Date at a price equal to the

30



--------------------------------------------------------------------------------



 



Termination Value for the Property (which the parties do not intend to be a
“bargain” purchase price).

     Subject to Section 19.2, in connection with any termination of this Lease,
or in connection with Lessee’s exercise of its Purchase Option, upon the date on
which this Lease is to terminate with respect to the Property and upon tender by
Lessee of the amounts set forth in Section 16.2(b) or this Section 20.2, as
applicable, Lessor shall execute, acknowledge (where required) and deliver to
Lessee, at Lessee’s cost and expense, each of the following: (a) an assignment
of the Appurtenant Rights (to the extent assignable) and an assignment or
termination of the Ground Lease (as requested by the Lessee) or (to the extent
it is real property) to Lessee (or Lessee’s designee) free and clear of the Lien
of this Lease, the Liens of the Credit Documents and any other Operative
Agreements and any Lessor Liens; (b) a Bill of Sale conveying the Property (to
the extent it is personal property) to Lessee (or Lessee’s designee) free and
clear of the Lien of this Lease, the Liens of the Credit Documents and any other
Operative Agreements and any Lessor Liens; (c) any real estate tax affidavit or
other document required by law to be executed and filed in order to record the
Deed; and (d) FIRPTA affidavits and such documents or instruments as may be
reasonably requested by Lessee to effect the conveyance and release contemplated
by this Section 20.2. All of the foregoing documentation must be in form and
substance reasonably satisfactory to Agent and Lessee. The Property shall be
conveyed to Lessee (or Lessee’s designee) “AS-IS, WHERE-IS” and in then present
physical condition.

     On the applicable Election Date on which Lessee has elected to exercise its
Purchase Option, Lessee shall pay (or cause to be paid) to Lessor or the Agent,
as appropriate, the sum of all reasonable costs and expenses incurred by any
such party in connection with the election by Lessee to exercise its Purchase
Option and all Rent then due and payable or accrued under this Lease and/or any
other Operative Agreement.

     20.3 Third Party Sale Option.



       (a) Provided, that (i) no Default or Event of Default shall have occurred
and be continuing and (ii) the Election Notice has been appropriately given
specifying the Sale Option, Lessee shall undertake to cause a sale of the
Property on the applicable Election Date (all as specified in the Election
Notice), in accordance with the provisions of Section 22.1 hereof. Such Election
Date on which a sale is required may be hereafter referred to as the “Sale
Date”.          (b) In the event Lessee exercises the Sale Option then, as soon
as practicable and in all events not less than sixty (60) days and not more than
one hundred eighty (180) days prior to the Sale Date, Lessee at its expense
shall cause to be delivered to Lessor a Phase I environmental site assessment
for the Property recently prepared (no more than thirty (30) days old prior to
the date of delivery) by an independent recognized professional reasonably
acceptable to Lessor and in form, scope and content reasonably satisfactory to
Lessor. In the event that Lessor shall not have received such environmental site
assessment by the date sixty (60) days prior to the Sale Date or in the event
that such environmental assessment shall reveal the existence of any material

31



--------------------------------------------------------------------------------



 





  violation of Environmental Laws, other material Environmental Violation or
potential material Environmental Violation (with materiality determined in each
case by Lessor in its reasonable discretion), then Lessee on the Sale Date shall
pay to Lessor an amount equal to the Termination Value for the Property. Upon
receipt of such payment, Lessor shall transfer to Lessee all of Lessor’s right,
title and interest in and to the Property in accordance with Section 19.1.

ARTICLE XXI

[RESERVED]

ARTICLE XXII

     22.1 Sale Procedure.



       (a) During the Marketing Period, Lessee, on behalf of Lessor, shall
obtain bids for the cash purchase of the Property in connection with a sale to
one (1) or more third party purchasers to be consummated on the Sale Date, shall
notify Lessor promptly of the name and address of each prospective purchaser and
the cash price which each prospective purchaser shall have offered to pay for
the Property and shall provide Lessor with such additional information about the
bids and the bid solicitation procedure as Lessor may reasonably request from
time to time. All such prospective purchasers must be Persons other than Lessee
or any Affiliate of Lessee. On the Sale Date, Lessee shall pay (or cause to be
paid) to Lessor or the Agent, as appropriate, the sum of all reasonable costs
and expenses incurred by Lessor and/or the Agent (as the case may be) in
connection with such sale of the Property, all Rent then due and payable or
accrued under this Lease and/or any other Operative Agreement.          Lessor
may reject any and all bids and may solicit and obtain bids by giving Lessee
written notice to that effect; provided, however, that notwithstanding the
foregoing, Lessor may not reject any bid submitted by Lessee if such bid is
greater than or equal to the Limited Recourse Amount for the Property, and
represents a bona fide offer from one (1) or more third party purchasers. If the
highest price which a prospective purchaser or the prospective purchasers shall
have offered to pay for the Property on the Sale Date is less than the Limited
Recourse Amount for the Property or if such bid does not represent a bona fide
offer from one (1) or more third parties or if there are no bids, Lessee may
withdraw its exercise of the Sale Option and exercise Lessee’s Purchase Option
by purchasing the Property on such Sale Date in accordance with Section 20.2,
failing which Lessor may elect to retain the Property, subject to Section 22.6,
by giving Lessee prior written notice of Lessor’s election to retain the same,
and promptly upon receipt of such notice, Lessee shall surrender, or cause to be
surrendered, the Property in accordance with the terms and conditions of
Section 10.1. Upon acceptance of any bid, Lessor agrees, at Lessee’s request and
expense, to execute a

32



--------------------------------------------------------------------------------



 





  contract of sale with respect to such sale, so long as the same is consistent
with the terms of this Article 22 and provides by its terms that it is
nonrecourse to Lessor.          Unless Lessor shall have elected to retain the
Property pursuant to the provisions of the preceding paragraph, Lessee shall
arrange for Lessor to sell the Property free and clear of the Lien of this
Lease, the Liens of the Security Documents and any other Operative Agreements
and any Lessor Liens, without recourse or warranty (of title or otherwise), for
cash on the Sale Date to the purchaser or purchasers offering the highest cash
sales price, as identified by Lessee or Lessor, as the case may be; provided,
however, solely as to Lessor, any Lessor Lien shall not constitute a Lessor Lien
so long as Lessor is diligently and in good faith contesting, at the cost and
expense of Lessor such Lessor Lien by appropriate proceedings in which event
(with the consent of the Lessee, but without penalty or cost to Lessee) the Sale
Date shall be delayed for the period of such contest. To effect such transfer
and assignment, Lessor shall execute, acknowledge (where required) and deliver
to the appropriate purchaser each of the following: (a) an assignment of the
Appurtenant Rights (to the extent assignable) and an assignment or termination
of the Ground Lease (as requested by Lessee) (to the extent it is real property)
to the appropriate purchaser free and clear of the Lien of this Lease, the Liens
of the Credit Documents and the other Operative Agreements and any Lessor Liens;
(b) a Bill of Sale conveying the Property (to the extent it is personal
property) titled to Lessor to the appropriate purchaser free and clear of the
Lien of this Lease, the Liens of the Credit Documents and the other Operative
Agreements and any Lessor Liens; (c) any real estate tax affidavit or other
document required by law to be executed and filed in order to record the
assignment of the Appurtenant Rights or the assignment or termination of the
Ground Lease; and (d) FIRPTA affidavits and such other documents or instruments
required for the issuance of an owner’s policy of title insurance subject only
to the Liens encumbering the Property on the Commencement Date and those
consented to by Lessee, or otherwise to effect the conveyance and release
contemplated herein, as appropriate. All of the foregoing documentation must be
in form and substance reasonably satisfactory to Lessor and the Agent. Lessee
shall surrender the Property so sold or subject to such documents to each
purchaser in the condition specified in Section 10.1, or in such other condition
as may be agreed between Lessee and such purchaser. Neither Lessor nor Lessee
shall take or fail to take any action which would have the effect of
unreasonably discouraging bona fide third party bids for the Property. If the
Property is neither (i) sold on the Sale Date in accordance with the terms of
this Section 22.1, nor (ii) retained by Lessor pursuant to an affirmative
election made by Lessor pursuant to the second sentence of the second paragraph
of this Section 22.1(a), then (x) Lessee shall be deemed to have elected the
Purchase Option and shall be obligated to pay Lessor on the Sale Date an amount
equal to the aggregate Termination Value for the Property less any sales
proceeds received, and (y) Lessor shall transfer the Property to Lessee in
accordance with Section 20.2.          (b) If the Property is sold on the Sale
Date to a third party purchaser in accordance with the terms of Section 22.1(a)
and the purchase price paid for the Property is less than the Termination Value
(hereinafter such difference shall be referred to as the “Deficiency Balance”),
then Lessee hereby unconditionally promises to pay to Lessor on

33



--------------------------------------------------------------------------------



 





  the Sale Date the lesser of (i) the Deficiency Balance, or (ii) the Maximum
Residual Guarantee Amount for the Property. On a Sale Date if Lessor receives
the Termination Value for the Property, then Lessee may retain the excess of the
net sale proceeds of the Property over the Termination Value. If the Property is
retained by Lessor pursuant to an affirmative election made by Lessor pursuant
to the provisions of Section 22.1(a) or if Section 22.6 applies, then Lessee
hereby unconditionally promises to pay to Lessor on the Sale Date an amount
equal to the Maximum Residual Guarantee Amount for the Property. Any payment of
the foregoing amounts described in this Section 22.1(b) shall be made together
with a payment of all amounts referenced in the last sentence of the first
paragraph of Section 22.1(a).          (c) In the event that the Property is
either sold to one (1) or more third party purchasers on the Sale Date or
retained by Lessor in connection with an affirmative election made by Lessor
pursuant to the provisions of Section 22.1(a), then in either case on the Sale
Date Lessee shall provide Lessor or such third party purchaser (unless otherwise
agreed by such third party purchaser) with (i) all permits, certificates of
occupancy, governmental licenses and authorizations necessary to use, operate,
repair, access and maintain the Property for the purpose it is being used by
Lessee, and (ii) such manuals, permits, easements, licenses, intellectual
property, know-how, rights-of-way and other rights and privileges in the nature
of an easement as are reasonably necessary or desirable in connection with the
use, operation, repair, access to or maintenance of the Property for its
intended purpose or otherwise as Lessor or such third party purchaser(s) shall
reasonably request (and a royalty-free license or similar agreement to
effectuate the foregoing on terms reasonably agreeable to Lessor or such third
party purchaser(s), as applicable). All assignments, licenses, easements,
agreements and other deliveries required by clauses (i) and (ii) of this
paragraph (c) shall be in form reasonably satisfactory to Lessor or such third
party purchaser(s), as applicable, and shall be fully assignable (including
without limitation both primary assignments and assignments given in the nature
of security) without payment of any fee, cost or other charge.

     22.2 Application of Proceeds of Sale.

     Lessor shall apply the proceeds of sale of the Property to a third party
pursuant to the Sale Option in accordance with the intercreditor provisions
among Lessor, the Primary Financing Parties and the Agent contained in the
Operative Agreements, including without limitation Section 8.7 of the
Participation Agreement.

     22.3 Indemnity for Excessive Wear.

     If the proceeds of the sale described in Section 22.1 with respect to the
Property shall be less than the Limited Recourse Amount with respect to the
Property, and at the time of such sale it shall have been reasonably determined
(pursuant to the Appraisal Procedure) that the Fair Market Sales Value of the
Property shall have been impaired by greater than expected wear and tear during
the term of the Lease, Lessee shall pay to Lessor within ten (10) days after
receipt of Lessor’s written statement (i) the amount of such excess wear and
tear determined by the Appraisal Procedure or (ii) the amount of the Sale
Proceeds Shortfall, whichever amount is less.

34



--------------------------------------------------------------------------------



 



     22.4 Appraisal Procedure.

     For determining the Fair Market Sales Value of the Property or any other
amount which may, pursuant to any provision of any Operative Agreement, be
determined by an appraisal procedure, Lessor and Lessee shall use the following
procedure (the “Appraisal Procedure”). Lessor and Lessee shall endeavor to reach
a mutual agreement as to such amount for a period of ten (10) days from
commencement of the Appraisal Procedure under the applicable Section of the
Lease, and if they cannot agree within ten (10) days, then two (2) qualified
appraisers, one (1) chosen by Lessee and one (1) chosen by Lessor, shall
mutually agree thereupon, but if either party shall fail to choose an appraiser
within twenty (20) days after notice from the other party of the selection of
its appraiser, then the appraisal by such appointed appraiser shall be binding
on Lessee and Lessor. If the two (2) appraisers cannot agree within twenty
(20) days after both shall have been appointed, then a third appraiser shall be
selected by the two (2) appraisers or, failing agreement as to such third
appraiser within thirty (30) days after both shall have been appointed, by the
American Arbitration Association. The decisions of the three (3) appraisers
shall be given within twenty (20) days of the appointment of the third appraiser
and the decision of the appraiser most different from the average of the other
two (2) shall be discarded and such average shall be binding on Lessor and
Lessee; provided, that if the highest appraisal and the lowest appraisal are
equidistant from the third appraisal, the third appraisal shall be binding on
Lessor and Lessee. The fees and expenses of the appraiser appointed by Lessee
shall be paid by Lessee; the fees and expenses of the appraiser appointed by
Lessor shall be paid by Lessor and the Investors, ratably, based on their
relative percentages of the aggregate Commitments (such fees and expenses not
being indemnified pursuant to Section 11 of the Participation Agreement); and
the fees and expenses of the third appraiser shall be divided equally between
(x) Lessee and (y) Lessor and the Investors, ratably, based on their relative
percentage of the aggregate Commitments.

     22.5 Certain Obligations Continue.

     During the Marketing Period, the obligation of Lessee to pay Rent with
respect to the Property (including without limitation the installment of Basic
Rent due on the Sale Date) shall continue undiminished until payment in full to
Lessor of the Maximum Residual Guarantee Amount or the Deficiency Balance (as
applicable), the sale proceeds, if any, for the Property in accordance with this
Lease, the amount due under Section 22.3, if any, and all other amounts due to
Lessor or any other Person with respect to the Property or any Operative
Agreement. Lessor shall have the right, but shall be under no duty, to solicit
bids, to inquire into the efforts of Lessee to obtain bids or otherwise to take
action in connection with any such sale, other than as expressly provided in
this Article XXII.

     22.6 Post-Expiration Sales.

     If Lessee shall have exercised the Sale Option and prior to the Expiration
Date, Lessee shall have either (i) failed to submit a bid for the purchase of
the Property, or (ii) if any of the bids submitted by Lessee to Lessor for the
purchase of the Property has not been accepted by Lessor pursuant to Section
22.1, and provided no Lease Event of Default has occurred and is

35



--------------------------------------------------------------------------------



 



continuing (including as a result of Lessee’s failure to comply with any of the
requirements at Articles XX and XXII), then all bids submitted by Lessee to
Lessor for the purchase of the Property shall be deemed rejected, and the Lessee
shall deliver possession of the Property to Lessor on the Expiration Date and in
the condition required by Section 22.1, and Lessee shall pay to Lessor on the
Expiration Date a Supplemental Rent payment equal to the Maximum Residual
Guarantee Amount plus all accrued Basic Rent and any Supplemental Rent due and
payable. Thereafter (except for obligations of indemnity including without
limitation under Section 11 of the Participation Agreement and for other
obligations of Lessee under the Operative Agreements which are expressed to
survive), Lessee shall have no further obligation to pay Rent or the remaining
unpaid Property Cost with respect to the Property, and, except with respect to
the Property, Lessor shall request the Agent to release the Liens of the
Security Documents regarding the Liquid Collateral. Nothing in this Section 22.6
shall adversely affect any other rights of Lessor to terminate this Lease or to
pursue any remedy hereunder as a result of a Lease Event of Default arising as a
result of Lessee’s failure to comply with the requirements set forth herein.
Following the delivery of the Property to Lessor pursuant to this Section 22.6,
Lessor shall be free to sell or lease the Property to any party for such
amounts, as Lessor determines in its sole discretion in order to maximize
Lessor’s opportunity to recover the portion of the Post-Expiration Balance for
the Property. Proceeds from any such sale of the Property shall be applied as
provided in Section 8.7(b)(vii) of the Participation Agreement. If Lessor fails
to sell the Property prior to the two year anniversary of the Expiration Date,
Lessor shall obtain an appraisal from an independent appraiser selected by
Lessor which shall establish the Fair Market Sales Value of the Property (as
“dark”) as of the end of such two year period and Lessor shall pay to Lessee the
lesser of (x) the Maximum Residual Guarantee Amount paid by Lessee with respect
to the Property and (y) the difference, if any, between the Fair Market Sales
Value of the Property and the Post-Expiration Date Balance (as of the two year
anniversary of the Expiration Date). Lessor shall be entitled to reimbursement
of such amount paid to Lessee from the proceeds of any sale of the Property
applied in accordance with Section 8.7(b)(vii) of the Participation Agreement.
To the greatest extent permitted by law, Lessee hereby unconditionally and
irrevocably waives and releases Lessor from any right to require Lessor
following the Expiration Date to sell the Property for any minimum purchase
price or on any particular terms or conditions.

ARTICLE XXIII

     23.1 Holding Over.

     If Lessee shall for any reason remain in possession of the Property after
the expiration or earlier termination of this Lease (unless the Property is
conveyed to Lessee), such possession shall be as a tenancy at sufferance during
which time Lessee shall continue to pay Supplemental Rent that would be payable
by Lessee hereunder were the Lease then in full force and effect with respect to
the Property and Lessee shall continue to pay Basic Rent at the lesser of the
highest lawful rate and one hundred ten percent (110%) of the last payment of
Basic Rent due with respect to the Property prior to such expiration or earlier
termination of this Lease. Such Basic Rent shall be payable from time to time
upon demand by Lessor and such additional amount of Basic Rent shall be applied
by Lessor ratably to the Primary Financing Parties based on their

36



--------------------------------------------------------------------------------



 



relative amounts of the then outstanding Property Cost. During any period of
tenancy at sufferance, Lessee shall, subject to the second preceding sentence,
be obligated to perform and observe all of the terms, covenants and conditions
of this Lease, but shall have no rights hereunder other than the right, to the
extent given by law to tenants at sufferance, to continue their occupancy and
use of the Property. Nothing contained in this Article XXIII shall constitute
the consent, express or implied, of Lessor to the holding over of Lessee after
the expiration or earlier termination of this Lease (unless the Property is
conveyed to Lessee) and nothing contained herein shall be read or construed as
preventing Lessor from maintaining a suit for possession of the Property or
exercising any other remedy available to Lessor at law or in equity.

ARTICLE XXIV

     24.1 Risk of Loss.

     During the Term, unless Lessee shall not be in actual possession of the
Property solely by reason of Lessor’s exercise of its remedies of dispossession
under Article XVII, the risk of loss or decrease in the enjoyment and beneficial
use of the Property as a result of the damage or destruction thereof by fire,
the elements, casualties, thefts, riots, wars or otherwise is assumed by Lessee
and Lessor shall in no event be answerable or accountable therefor.

ARTICLE XXV

     25.1 Assignment.



       (a) Lessee may not assign this Lease or any of its rights or obligations
hereunder or with respect to the Property in whole or in part to any Person
without the prior written consent of each of the Agent, the Credit Lenders, the
Mortgage Lenders and the Lessor.          (b) No assignment by Lessee
(referenced in this Section 25.1 or otherwise) or other relinquishment of
possession to the Property shall in any way discharge or diminish any of the
obligations of Lessee to Lessor hereunder and Lessee shall remain directly and
primarily liable under the Operative Agreements as to any rights or obligations
assigned by Lessee.

     25.2 Subleases.



       (a) Promptly, but in any event within five (5) Business Days, following
the execution and delivery of any sublease permitted by this Article XXV, Lessee
shall notify Lessor and the Agent of the execution of such sublease and shall
provide a copy of such sublease to Lessor and the Agent. As of the Commencement
Date, any then existing tenant respecting the Property shall automatically be
deemed to be a subtenant of Lessee and not a tenant of Lessor.

37



--------------------------------------------------------------------------------



 





       (b) Without the prior written consent of the Agent or any Primary
Financing Party and subject to the other provisions of this Section 25.2, Lessee
may sublet the Property or any portion thereof to any wholly-owned Subsidiary of
Lessee. Subleases to wholly-owned Subsidiaries of Lessee are not required to be
on market terms or at market rents. Lessee may sublet up to twenty percent (20%)
of the Property to Persons other than wholly-owned Subsidiaries of Lessee. Such
subleases to Persons other than wholly-owned Subsidiaries of Lessee may be at
less than market rents but, in any event, shall otherwise be on market terms. No
sublease shall in any way diminish the fair market value or useful life of the
Property. Except as otherwise provided in this Section 25.2(b), no other
subleasing with respect to the Property or any portion thereof shall be
permitted without the written consent of the Lessor and the Agent, which consent
shall not be unreasonably delayed, denied or conditioned.



       (c) No sublease (referenced in this Section 25.2 or otherwise) or other
relinquishment of possession to the Property shall in any way discharge or
diminish any of Lessee’s obligations to Lessor hereunder and Lessee shall remain
directly and primarily liable under this Lease as to the Property, or portion
thereof, so sublet. The term of any such sublease shall not extend beyond the
Term. Each sublease shall be expressly subject and subordinate to this Lease.

ARTICLE XXVI

     26.1 No Waiver.

     No failure by Lessor or Lessee to insist upon the strict performance of any
term hereof or to exercise any right, power or remedy upon a default hereunder,
and no acceptance of full or partial payment of Rent during the continuance of
any such default, shall constitute a waiver of any such default or of any such
term. To the fullest extent permitted by law, no waiver of any default shall
affect or alter this Lease, and this Lease shall continue in full force and
effect with respect to any other then existing or subsequent default.

ARTICLE XXVII

     27.1 Acceptance of Surrender.

     No surrender to Lessor of this Lease or of all or any portion of the
Property or of any part of any thereof or of any interest therein shall be valid
or effective unless agreed to and accepted in writing by Lessor and no act by
Lessor or the Agent or any representative or agent of Lessor or the Agent, other
than a written acceptance, shall constitute an acceptance of any such surrender.

     27.2 No Merger of Title.

     There shall be no merger of this Lease or of the leasehold estate created
hereby by reason of the fact that the same Person may acquire, own or hold,
directly or indirectly, in whole or in

38



--------------------------------------------------------------------------------



 



part, (a) this Lease or the leasehold estate created hereby or any interest in
this Lease or such leasehold estate, (b) any right, title or interest in the
Property, (c) any Notes, or (d) a beneficial interest in Lessor.

ARTICLE XXVIII

[RESERVED]

ARTICLE XXIX

     29.1 Notices.

     All notices required or permitted to be given under this Lease shall be in
writing and delivered as provided in Section 12.2 of the Participation
Agreement.

ARTICLE XXX

     30.1 Miscellaneous.

     Anything contained in this Lease to the contrary notwithstanding, all
claims against and liabilities of Lessee or Lessor arising from events
commencing prior to the expiration or earlier termination of this Lease shall
survive such expiration or earlier termination. If any provision of this Lease
shall be held to be unenforceable in any jurisdiction, such unenforceability
shall not affect the enforceability of any other provision of this Lease or of
such provision or of any other provision hereof in any other jurisdiction.

     30.2 Amendments and Modifications.

     Neither this Lease nor the Lease Supplement may be amended, waived,
discharged or terminated except in accordance with the provisions of Section
12.4 of the Participation Agreement.

     30.3 Successors and Assigns.

     All the terms and provisions of this Lease shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

     30.4 Headings and Table of Contents.

     The headings and table of contents in this Lease are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

39



--------------------------------------------------------------------------------



 



     30.5 Counterparts.

     This Lease may be executed in any number of counterparts, each of which
shall be an original, but all of which shall together constitute one (1) and the
same instrument.

     30.6 GOVERNING LAW.

     THIS LEASE SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW), EXCEPT TO THE
EXTENT THE LAWS OF THE STATE WHERE THE PROPERTY IS LOCATED ARE REQUIRED TO
APPLY.

     30.7 Calculation of Rent.

     All calculation of Rent payable hereunder shall be computed based on the
actual number of days elapsed over a year of three hundred sixty (360) days.

     30.8 Memoranda of Lease and Lease Supplement.

     This Lease shall not be recorded; provided, Lessor and Lessee shall
promptly record a memorandum of this Lease and the Lease Supplement (in
substantially the form of EXHIBIT A attached hereto) or a short form lease (in
form and substance reasonably satisfactory to Lessor) regarding the Property in
the local filing office with respect thereto, in all cases at Lessee’s cost and
expense, and as required under applicable law to sufficiently evidence this
Lease and any such Lease Supplement in the applicable real estate filing
records.

     30.9 Allocations between the Lenders and Lessor.

     Notwithstanding any other term or provision of this Lease to the contrary,
the allocations of the proceeds of the Property and any and all other Rent and
other amounts received hereunder shall be subject to the inter-creditor
provisions among the Primary Financing Parties contained in the Operative
Agreements (or as otherwise agreed among the Primary Financing Parties from time
to time).

     30.10 Limitations on Recourse.

     Notwithstanding anything contained in this Lease to the contrary, except
with respect to a breach of Lessor’s covenant set forth in Section 30.15 and
Lessor’s obligations to discharge Lessor Liens, Lessee agrees to look solely to
Lessor’s estate and interest in the Property, property insurance proceeds
payable to Lessor pursuant to this Lease and/or Casualty or Condemnation
proceeds payable to the Lessor pursuant to this Lease (and in no circumstance to
the Agent or any of the Primary Financing Parties) for the collection of any
judgment requiring the payment of money by Lessor in the event of liability by
Lessor, and no other property or assets of Lessor or any shareholder, owner or
partner (direct or indirect) in or of Lessor, or any director, officer,
employee, beneficiary, Affiliate of any of the foregoing shall be subject to
levy,

40



--------------------------------------------------------------------------------



 



execution or other enforcement procedure for the satisfaction of the remedies of
Lessee under or with respect to this Lease, the relationship of Lessor and
Lessee hereunder or Lessee’s use of the Property or any other liability of
Lessor to Lessee. Nothing in this Section shall be interpreted so as to limit
the terms of Sections 6.1 or 6.2 or the provisions of Section 12.9 of the
Participation Agreement.

     30.11 WAIVERS OF JURY TRIAL.

     EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY, TO THE FULLEST
EXTENT ALLOWED BY APPLICABLE LAW, WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS LEASE AND FOR ANY COUNTERCLAIM THEREIN.

     30.12 Exercise of Lessor Rights.

     Lessee hereby acknowledges and agrees that the rights and powers of Lessor
under this Lease have been assigned to the Agent pursuant to the terms of the
Security Agreement and the other Operative Agreements. Lessor and Lessee hereby
acknowledge and agree that (a) the Agent shall, in its discretion, direct and/or
act on behalf of Lessor pursuant to the provisions of Sections 8.2(e) and 8.6 of
the Participation Agreement, (b) all notices to be given to Lessor shall be
given to the Agent and (c) all notices to be given by Lessor may be given by the
Agent, at its election.

     30.13 SUBMISSION TO JURISDICTION; VENUE.

     THE PROVISIONS OF SECTION 12.7 OF THE PARTICIPATION AGREEMENT RELATING TO
SUBMISSION TO JURISDICTION AND VENUE ARE HEREBY INCORPORATED BY REFERENCE
HEREIN, MUTATIS MUTANDIS.

     30.14 USURY SAVINGS PROVISION.

     IT IS THE INTENT OF THE PARTIES HERETO TO CONFORM TO AND CONTRACT IN STRICT
COMPLIANCE WITH APPLICABLE USURY LAW FROM TIME TO TIME IN EFFECT. TO THE EXTENT
ANY RENT OR PAYMENTS HEREUNDER ARE HEREINAFTER CHARACTERIZED BY ANY COURT OF
COMPETENT JURISDICTION AS THE REPAYMENT OF PRINCIPAL AND INTEREST THEREON, THIS
SECTION 30.14 SHALL APPLY. ANY SUCH RENT OR PAYMENTS SO CHARACTERIZED AS
INTEREST MAY BE REFERRED TO HEREIN AS “INTEREST.” ALL AGREEMENTS AMONG THE
PARTIES HERETO ARE HEREBY LIMITED BY THE PROVISIONS OF THIS PARAGRAPH WHICH
SHALL OVERRIDE AND CONTROL ALL SUCH AGREEMENTS, WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER WRITTEN OR ORAL. IN NO WAY, NOR IN ANY EVENT OR
CONTINGENCY (INCLUDING WITHOUT LIMITATION PREPAYMENT OR ACCELERATION OF THE
MATURITY OF ANY OBLIGATION), SHALL ANY INTEREST TAKEN, RESERVED, CONTRACTED FOR,
CHARGED, OR RECEIVED UNDER THIS LEASE OR OTHERWISE, EXCEED THE MAXIMUM
NONUSURIOUS AMOUNT

41



--------------------------------------------------------------------------------



 



PERMISSIBLE UNDER APPLICABLE LAW. IF, FROM ANY POSSIBLE CONSTRUCTION OF ANY OF
THE OPERATIVE AGREEMENTS OR ANY OTHER DOCUMENT OR AGREEMENT, INTEREST WOULD
OTHERWISE BE PAYABLE IN EXCESS OF THE MAXIMUM NONUSURIOUS AMOUNT, ANY SUCH
CONSTRUCTION SHALL BE SUBJECT TO THE PROVISIONS OF THIS PARAGRAPH AND SUCH
AMOUNTS UNDER SUCH DOCUMENTS OR AGREEMENTS SHALL BE AUTOMATICALLY REDUCED TO THE
MAXIMUM NONUSURIOUS AMOUNT PERMITTED UNDER APPLICABLE LAW, WITHOUT THE NECESSITY
OF EXECUTION OF ANY AMENDMENT OR NEW DOCUMENT OR AGREEMENT. IF LESSOR SHALL EVER
RECEIVE ANYTHING OF VALUE WHICH IS CHARACTERIZED AS INTEREST WITH RESPECT TO THE
OBLIGATIONS OWED HEREUNDER OR UNDER APPLICABLE LAW AND WHICH WOULD, APART FROM
THIS PROVISION, BE IN EXCESS OF THE MAXIMUM LAWFUL AMOUNT, AN AMOUNT EQUAL TO
THE AMOUNT WHICH WOULD HAVE BEEN EXCESSIVE INTEREST SHALL, WITHOUT PENALTY, BE
APPLIED TO THE REDUCTION OF THE COMPONENT OF PAYMENTS DEEMED TO BE PRINCIPAL AND
NOT TO THE PAYMENT OF INTEREST, OR REFUNDED TO LESSEE OR ANY OTHER PAYOR
THEREOF, IF AND TO THE EXTENT SUCH AMOUNT WHICH WOULD HAVE BEEN EXCESSIVE
EXCEEDS THE COMPONENT OF PAYMENTS DEEMED TO BE PRINCIPAL. THE RIGHT TO DEMAND
PAYMENT OF ANY AMOUNTS EVIDENCED BY ANY OF THE OPERATIVE AGREEMENTS DOES NOT
INCLUDE THE RIGHT TO RECEIVE ANY INTEREST WHICH HAS NOT OTHERWISE ACCRUED ON THE
DATE OF SUCH DEMAND, AND LESSOR DOES NOT INTEND TO CHARGE OR RECEIVE ANY
UNEARNED INTEREST IN THE EVENT OF SUCH DEMAND. ALL INTEREST PAID OR AGREED TO BE
PAID TO LESSOR SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE AMORTIZED,
PRORATED, ALLOCATED, AND SPREAD THROUGHOUT THE FULL STATED TERM (INCLUDING
WITHOUT LIMITATION ANY RENEWAL OR EXTENSION) OF THIS LEASE SO THAT THE AMOUNT OF
INTEREST ON ACCOUNT OF SUCH PAYMENTS DOES NOT EXCEED THE MAXIMUM NONUSURIOUS
AMOUNT PERMITTED BY APPLICABLE LAW.

     30.15 Restriction On Collateralization.

     Except to the extent required or permitted by the Operative Agreements,
Lessor shall not mortgage, pledge, hypothecate or encumber its interest in this
Lease or the Property.

     30.16 Amendment and Restatement.

     The parties hereto hereby agree to amend and restate the Original Lease (in
regards to the Property) pursuant to the terms of this Lease.

[signature pages follow]

42



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Lease to be duly executed
and delivered as of the date first above written.

              WACHOVIA DEVELOPMENT CORPORATION, as Lessor               By:  
/s/ Evander S. Jones, Jr.        

--------------------------------------------------------------------------------

    Name:   Evander S. Jones, Jr.     Title:   Vice President

              HUMAN GENOME SCIENCES, INC., as Lessee               By:   /s/
Steven C. Mayer        

--------------------------------------------------------------------------------

    Name:   Steven C. Mayer     Title:   Senior Vice President and         Chief
Financial Officer

Amended and Restated Lease Agreement
Human Genome Sciences, Inc.

 



--------------------------------------------------------------------------------



 



Receipt of this original counterpart of the foregoing Lease is hereby
acknowledged as the date hereof

WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Agent

      By:  

--------------------------------------------------------------------------------

Name:  

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------

Amended and Restated Lease Agreement
Human Genome Sciences, Inc.

 